 

EXHIBIT 10.5

 

LOAN AGREEMENT

 

Dated as of January 22, 2015

 

between

 

KNIGHT THERAPEUTICS (BARBADOS) INC.

 

 as Lender

 

- and -

 

SYNERGY STRIPS CORP.

 

 as Borrower

 

 

 

 

Table of Contents

 

    Page ARTICLE 1 - DEFINITIONS 1 1.1 General Definitions 1 1.2 Schedules and
Exhibits 15 1.3 Accounting Terms and Definitions 15 1.4 Currency Conversion 15
1.5 Supplements, Re-enactments, Etc 16 1.6 Headings of Subdivisions 16 1.7
Gender and Number 16 1.8 Monetary References 16 1.9 Actions on Days Other Than
Business Days 16 ARTICLE 2 - TERMS OF THE LOAN 16 2.1 The Loan 16 2.2 Maturity
Date 16 ARTICLE 3 - PAYMENT 17 3.1 Payments on Principal 17 3.2 Optional
Prepayments 17 3.3 General Matters 18 ARTICLE 4 - INTEREST. FEES AND CHARGES 18
4.1 Rate of Interest 18 4.2 Payment of Interest 18 4.3 Default Rate of Interest
18 4.4 Computation of Interest and Fees 18 4.5 Maximum Interest 18 4.6
Origination Fee 19 4.7 Work Fee 19 4.8 Lender’s Expenses 19 4.9 Illegality 19
4.10 Increased Costs 19 ARTICLE 5 - TERMINATION AND REDUCTION 20 5.1 Termination
20 5.2 Continuing Obligations 20 ARTICLE 6 - SECURITY AND COLLATERAL 21 6.1
Security Delivered on the Closing Date 21 6.2 Further Assurances 21 6.3 Security
Effective Notwithstanding Date of Loan 21 6.4 No Merger 22 6.5 Release of
Security 22

 

 

 

 

Table of Contents (continued)

 

    Page ARTICLE 7 - REPRESENTATIONS AND WARRANTIES 22 7.1 Representations and
Warranties 22 7.2 Survival of Representations and Warranties 29 ARTICLE 8 -
schedules AND REPORTS 29 8.1 Financial Information 29 8.2 Compliance Certificate
30 8.3 Other Matters 30 ARTICLE 9 - COVENANTS 31 9.1 Covenants 31 9.2 Negative
Covenants 36 9.3 Entitled to Perform Covenants 39 ARTICLE 10 - CONDITIONS
PRECEDENT 39 10.1 Conditions Precedent to Loan 39 ARTICLE 11 - EVENTS OF DEFAULT
41 11.1 Events of Default 41 11.2 Acceleration and Termination of Rights 44 11.3
Remedies Cumulative and Waivers 44 11.4 Saving 45 11.5 Third Parties 45 11.6
Set-Off or Compensation 45 ARTICLE 12 - INDEMNIFICATION, ETC 45 12.1 General
Indemnity 45 12.2 Taxes 46 ARTICLE 13 - GENERAL PROVISIONS 47 13.1 Notice 47
13.2 Choice of Governing Law and Construction 48 13.3 Attornment 48 13.4 Press
Releases 48 13.5 Modification and Benefit of Agreement 48 13.6 Power of Attorney
49 13.7 Waivers, Confidentiality, Information Sharing 49 13.8 Timing of Payments
50 13.9 Judgment Currency 50 13.1 Severability 50 13.11 Conflicts 50 13.12
Entire Agreement 50 13.13 Counterpart Execution/Electronic Delivery 50 13.14
English Language 50



 

 

 

 

LOAN AGREEMENT

 

TUTS LOAN AGREEMENT is made with effect as of the 21st day of January, 2015, by
and between SYNERGY STRIPS CORP., a corporation formed under the laws of the
State of Nevada (the “Borrower’ ) and KNIGHT THERAPEUTICS (BARBADOS) INC., a
corporation formed under the laws of Barbados, and one or more Persons to whom
the foregoing or their permitted assigns may from time to time assign an
interest in the Loan Documents (as defined below) (collectively, the “Lender”);

 

RECITALS:

 

WHEREAS the Borrower desires that the Lender extend the Loan (as defined below)
to the Borrower for the purpose of financing the acquisition of FNL, and the
Lender has indicated its willingness to lend on the terms and conditions set
forth herein;

 

AND WHEREAS the parties wish to provide for the terms and conditions upon which
the Loan shall be made;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1 - DEFINITIONS

 

1.1 General Definitions.

 

In this Agreement the following terms shall have the following meanings:

 

“Acquisition” means, with respect to any Person, any purchase or other
acquisition by such Person, regardless of how accomplished or effected
(including any such purchase or other acquisition effected by way of
amalgamation, merger, arrangement, business combination or other form of
corporate reorganization or by way of purchase, lease or other acquisition
arrangements), of (i) any other Person (including any purchase or acquisition of
such number of the issued and outstanding securities of, or such portion of an
Equity Interest in, such other Person so that such other Person becomes a
Subsidiary of the purchaser or of any of its Affiliates) or of all or
substantially all of the Property of any other Person, or (ii) any division,
business, operation or undertaking of any other Person or of all or
substantially all of the Property of any division, business, operation or
undertaking of any other Person.

 

“Action Request” means any request from any Governmental Authority under any
Environmental Law whereby such body or agency requests that the Person requested
takes action or steps or does acts or things in respect of any Property in its
charge, management or control to remediate a matter which is not or is alleged
not to be in compliance with all Environmental Laws, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

 

“Affiliate” means: (i) any Person which, directly or indirectly, controls, is
controlled by or is under common control with any other Person; (ii) any Person
which beneficially owns or holds, directly or indirectly, fifty percent (50%) or
more of any class of voting stock or Equity Interest (including partnership
interests) of any other Person; or (iii) any Person, fifty percent (50%) or more
of any class of the voting stock (or if such Person is not a corporation, fifty
percent (50%) or more of the Equity Interest, including partnership interests)
of which is beneficially owned or held, directly or indirectly, by any other
Person. For the purposes of this definition, control of any Person (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to elect or appoint a majority of the board
of directors of, or persons performing similar functions in respect of, such
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

1

 

 

“Agreement” means this agreement and all schedules attached hereto; the
expressions “hereof’, “herein”, “hereto”, “hereunder”, “hereby” and similar
expressions refer to this Agreement, as amended, restated or supplemented from
time to time, as a whole and not to any particular Article, Section, Schedule,
or other portion hereof or thereof.

 

“Annual Business Plan” means the annual business plan of the Borrower, prepared
on a Consolidated basis, with detailed financial projections and budgets on a
quarter to quarter basis for the following one (1) Fiscal Year, in each case
consisting of a balance sheet, statement of income, retained earnings, statement
of cash flows, proposed Capital Expenditures and a list of assumptions upon
which such projections are based.

 

“Applicable Law” means (i) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (ii) any judgment, order, writ, injunction,
decision, ruling, decree or award; (iii) any regulatory policy, practice,
guideline or directive; or (iv) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Governmental Authority, binding on or affecting the Person referred to in
the context in which the term is used or binding on or affecting the property of
such Person, in each case whether or not having the force of law.

 

“Arm’s Length” has the meaning specified in the definition of “Non-Arm’s
Length”.

 

“Associate” with respect to Lender means an “associate” as defined in the Canada
Business Corporations Act.

 

“Audited Financial Statements” means the audited Consolidated statement of
financial position of the Borrower for the Fiscal Year ended December 31,
including, without limitation, balance sheet, statement of income and retained
earnings and statements of cash flows for such Fiscal Year prepared in
accordance with IFRS.

 

“Auditor” means the Borrower’s auditor and includes its successor which needs be
an auditor of recognized national standing from time to time.

 

“Board” means the Borrower’s board of directors.

 

“Borrower” means Synergy Strips Corp., a corporation incorporated under the laws
of the State of Nevada, and its permitted successors and assigns.

 

“Business” means the manufacture, distribution and sale of ingestible dietary
supplements, including the product known as Synergy Strips.

 

2

 

 

“Business Day” means a day (other than Saturday or Sunday) on which banks are
generally open for business in Montreal, Quebec and New York, New York.

 

“Capital Expenditures” means, for any period, any expenditure made by any Person
for the purchase, lease, acquisition, licence, erection, development,
improvement, construction, repair or replacement of capital assets, and any
expenditure related to a Capital Lease or any other expenditure required to be
capitalized, all as determined in accordance with IFRS.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with IFRS, is or should be accounted for as a capital
lease on the balance sheet of that Person.

 

“Cash Balance Statement” shall have the meaning ascribed to it in Section
9.1(x)(iii).

 

“Change of Control” means, with respect to the Borrower, the acquisition by any
Person or group of Persons who act together in concert for such purpose of (i)
shares or other voting Equity Interests of the Borrower to which are attached
more than fifty percent (50%) of the votes that may be cast to elect directors
or other Persons charged with the direction of the management of the Borrower
and which, if exercised, are sufficient to elect a majority of such directors or
other management Persons, or (ii) any other right to appoint a majority of such
directors or other management Persons or with respect to any Person who from
time to time has previously met the foregoing test the further acquisition by
such Person or group of Persons who act together in concert for such purpose of
any further units or other voting Equity Interests of the Borrower.

 

“Closing Date” means January 21, 2015 or such other date on which the Loan is
made concurrently with the closing of the FNL Transaction.

 

“Collateral” means all of the undertaking and Property, present and future,
real, immovable, personal and movable, of Borrower, now or hereafter pledged,
hypothecated, granted or assigned to the Lender to secure, either directly or
indirectly, repayment on account of payment of any of the Obligations.

 

“Compliance Certificate” means the certificate required pursuant to Section 8.2,
substantially in the form annexed as Schedule 8.2 and signed by the President
and Chief Financial Officer of the Borrower.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with IFRS,
of the financial condition or operating results of such Person.

 

“Consolidated Net Income” means, for any period, the Consolidated net income
after tax of the Borrower for such period.

 

“Contingent Obligation” means, as to any Person, any obligation, whether secured
or unsecured, of such Person guaranteeing or indemnifying, or in effect
guaranteeing or indemnifying, any indebtedness, leases, dividends, letters of
credit or other monetary obligations (the “primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person as an account party in respect of a
letter of credit or letter of guarantee issued to assure payment by the primary
obligor of any such primary obligation and any obligations of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii)to advance or
supply funds for the purchase or payment of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, Equity Interests or services primarily for the purpose of assuring the
obligee under any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the obligee under such primary obligation against loss in respect of
such primary obligation; provided, however, that the term “Contingent
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.

 



3

 

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to the Lender, executed and delivered by the Borrower, the Lender
and the applicable securities intermediary with respect to a Securities Account
or a deposit-taking institution with respect to a Deposit Account.

 

“Controlled Group” means, in respect of Borrower operating in the United States,
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
or any of its Subsidiaries, are treated as a single employer under Section
414(b) or (c) of the Revenue Code.

 

“Debt” means, with respect to any Person, without duplication, the aggregate of
the following amounts, at the date of determination: (i) all indebtedness of
such Person for borrowed money; (ii) all obligations of such Person for the
deferred purchase price of Property or services which constitute indebtedness;
(iii) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments; (iv) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (whether or not the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such Property); (v) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with IFRS, recorded as Capital Leases; (vi) all reimbursement obligations,
contingent or otherwise, of such Person under acceptance, letter of credit and
similar facilities; (vii) all obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any partnership or shareholder or
other equity interests of such Person (for greater certainty, not including
obligations with respect to unexercised options and rights of first refusal and
where conditions precedent to the purchase, redemption, retirement, defeasance
or other acquisition of such obligations have not occurred); (viii) all
Contingent Obligations of such Person in respect of Debt of another Person; and
(ix) any other obligation arising under arrangements or agreements that, in
substance, provide financing to such Person.

 

“Deemed Interest Rate” means the interest rate applicable to the Loan as set out
in Section 4.1 or 4.3, as the case may be, from time to time.

 

“Default” means any event or condition which, with the giving of notice, the
lapse of time or both, would constitute an Event of Default.

 

4

 

 

“Deposit Account” means any “deposit account” as such term is defined in the
UCC.

 

“Depreciation Expense” means, for any period with respect to any Person,
depreciation, amortization, depletion and other like reductions to income of
such Person for such period not involving any outlay of cash, determined,
without duplication and determined on a consolidated basis, in accordance with
IFRS.

 

“Disposition” means any sale, assignment, transfer, conveyance, lease or other
disposition of any asset of Borrower in a single transaction or a series of
related transactions and the word “Dispose” shall have a correlative meaning.

 

“Distribution” means, with respect to any Person, any payment, directly or
indirectly, by such Person: (i) of any dividends on any shares of its capital,
other than dividends payable in shares; (ii) on account of, or for the purpose
of setting apart any property for a sinking or other analogous fund for, the
purchase, redemption, retirement or other acquisition of any Equity Interests;
(iii) of any other distribution in respect of any Equity Interests; or (iv) of
any management, consulting or similar fee or compensation or any bonus payment
or comparable payment, or by way of gift or other gratuity, to any Affiliate of
such Person or to any director, officer or member of the management of such
Person or an Affiliate of such Person or to any Person not dealing at Arm’s
Length with such first Person (for greater certainty, compensation (including
bonuses) paid by Borrower in the course of its business to directors, officers
and members of management of Borrower shall not constitute Distributions
hereunder).

 

“EBITDA” means, for any period, Consolidated Net Income for the Borrower earned
during such period, plus, to the extent deducted in calculating Consolidated Net
Income (without duplication):

 

  (i) Interest Expense for such period;         (ii) Income Tax Expense for such
period; and         (iii) Depreciation Expense for such period;

 

decreased by the sum (without duplication) of:

 

  (iv) extraordinary, unusual or non-recurring items for such period; and      
  (v) dividend and interest income earned or received for such period.

 

“Environmental Laws” means all Applicable Laws relating to Materials of
Environmental Concern, pollution or protection of health, safety or the
environment (including ambient air, surface water, ground water, land surface or
subsurface strata), including without limitation, laws and regulations relating
to emissions, discharges, releases or threatened releases of Materials of
Environmental Concern, or otherwise relating to the manufacturing, processing,
distribution, use, treatment, storage, disposal or transport of Materials of
Environmental Concern.

 

“Equipment” means all machinery, apparatus, equipment, fittings, furniture,
fixtures, motor vehicles and other tangible personal or movable Property (other
than Inventory) of every kind and description used in a Person’s operations or
owned by such Person or in which such Person has an interest, whether now owned
or hereafter acquired by such Person and wherever located, and all parts,
accessories and tools and all increases and accessories thereto and
substitutions and replacements therefor.

 



5

 

 

“Equity Financing” means the completion of an offering or offerings of the
Borrower’s equity securities or securities convertible into equity securities of
at least $1,000,000 in the aggregate.

 

“Equity Interests” means (i) in the case of any corporation or company, all
shares or capital stock and any securities exchangeable for or convertible into
shares or capital stock, (ii) in the case of an association or business entity,
any and all shares, interests, participation rights or other equivalents of
corporate stock (however designated) in or to such association or entity, (iii)
in the case of a partnership, limited liability company or unlimited liability
company, partnership or membership interests (whether general or limited), as
applicable, and (iv) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.

 

“Equivalent” means with respect to any two currencies, the amount obtained in
one currency when an amount in the other currency is translated into the first
currency in accordance with Section 1.4 hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 of the United
States, together with the regulations thereunder as the same may be amended from
time to time.

 

“ERISA Plan” means any employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Revenue Code (other than a multiemployer plan) that either (i) is maintained by
Borrower (including after giving effect to the FNL Transaction), or (ii) with
respect to which Borrower has or may have liability (including after giving
effect to the FNL Transaction).

 

“Event of Default” shall have the meaning ascribed to it in Article 11 hereof.

 

“Financial Statements” means the statements of financial position of the
Borrower, including without limitation, the balance sheet, statement of income
and retained earnings and statement of cash flows of the Borrower, the Cash
Balance Statement, all prepared in accordance with IFRS and consistent with the
approach used by the Borrower in its Audited Financial Statements.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrower
ending on March 31, June 30, September 30, and December 31 of each year.

 

“Fiscal Year” means any period of twelve consecutive months ending on December
31 of any calendar year.

 

”FNL” means Factor Nutrition Labs, LLC, a Delaware limited liability company and
its permitted successors and assigns.

 

6

 

 

“FNL Asset Acquisition” means the acquisition by Borrower of the FOCUSFactor
assets of FNL pursuant to the FNL Asset Purchase Agreement.

 

“FNL Asset Purchase Agreement” means that certain Agreement for Purchase and
Sale of Assets dated as of January , 2015, by and among FNL and Borrower.

 

“FNL Business” means the business of manufacturing, distribution and sale of
FOCUSFactor, an ingestible dietary supplement.

 

“FNL Transaction” means the transactions contemplated by the FNL Asset Purchase
Agreement.

 

“Governmental Authority” means the government of Canada, the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supranational bodies such as the European Union or the
European Central Bank and including a Minister of the Crown, Superintendent of
Financial Institutions or other comparable authority or agency.

 

“IFRS” means, at any time, the International Financial Reporting Standards,
promulgated by the International Accounting Standards Board, as amended,
supplemented or replaced from time to time.

 

“Income Tax Expense” means, with respect to the Borrower, for any period, the
aggregate, without duplication and on a consolidated basis, of all current Taxes
on the income of the Borrower for such period, determined in accordance with
IFRS.

 

“Intellectual Property” means the intellectual property in patents, patent
applications, trade-marks, trade-mark applications, trade names, service marks,
copyrights, copyright registrations and trade secrets including, without
limitation, customer lists and information and business opportunities,
industrial designs, proprietary software, technology, recipes and formulae and
other similar intellectual property rights.

 

“Interest Expense” of the Borrower means, for any period, without duplication
and on a consolidated basis, the aggregate amount of interest and other
financing charges paid or payable by the Borrower, on account of such period
with respect to Debt including interest, amortization of discount and financing
fees, commissions, discounts, the interest or time value of money component of
costs related to factoring or securitizing receivables or monetizing inventory
and other fees and charges payable with respect to letters of credit, letters of
guarantee and bankers’ acceptance financing, standby fees, the interest
component of Capital Leases, all as determined in accordance with IFRS.

 

“Interest Payment Date” means March 31, June 30, September 30 and December 31 in
each year.

 

“Inventory” means, with respect to any Person, all inventory of such Person,
whether now owned or hereafter acquired including, but not limited to, all goods
intended for sale or lease by such Person, or for display or demonstration; all
work in process; all raw materials and other materials and supplies of every
nature and description used or which might be used in connection with the
manufacture, printing, packing, shipping, advertising, selling, leasing or
furnishing of such goods or otherwise used or consumed in such Person’s
business.

 

7

 

 

“Lender Distribution Agreement” means the proposed license and distribution
agreement between the Borrower and the Lender by which the Lender shall have the
exclusive Canadian distribution rights to FOCUSFactor, FOCUSFactor Kids and
Synergy Strips.

 

“Lender Option” means the option granted to the Lender pursuant to that certain
distribution option agreement dated as of the date of this Agreement whereby the
Lender will acquire the option to negotiate an exclusive distribution agreement
for the Borrower’s Products for Canada, Russia, Sub-Sahara Africa and Israel.

 

“Lender’s Additional Equity” means the issuance to the Lender of a ten (10) year
warrant to purchase 5% of the common shares of the Borrower, on a fully diluted
basis, at a price per share equal to $0.34, being 80% of the current trading
price, provided that should the share price remain at or above $1.00 for six (6)
consecutive months, the Lender shall forfeit the difference between the number
of (i) shares acquired under the said warrant prior to the expiry of the ninety
(90) days after the said six (6) month period and (ii) 25% of the shares
purchasable under the said warrant.

 

“Lender’s Equity” means the issuance to the Lender, for no additional
consideration, of such number of common shares of the Borrower that will result
in the Lender receiving, on a fully diluted basis and after giving effect to the
issuance referred to in Section 10.1(v), of 6.5% of the common shares of the
Borrower, on a fully diluted basis, which shares will not be subject to any
trading restrictions, other than as required under Applicable Law.

 

“Lender’s Nominee” shall have the meaning ascribed to it in Section 9. l(y)
hereof.

 

“Lien” means: (i) any interest in Property securing an obligation owed to, or a
claim by, a Person, whether such interest is based on the common law, civil law,
statute, or contract, and including, without limitation, a security interest,
charge, claim, hypothec or lien arising from a mortgage, deed of trust,
hypothec, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; and (ii) to the extent not
included under clause (i), (A) any rights of repossession or similar rights of
unpaid suppliers, (B) any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or other title exception
or encumbrance affecting Property, and (C) any other lien, hypothec, charge,
privilege, secured claim, title retention, garnishment right, deemed trust,
encumbrance or other right affecting Property, choate or inchoate, whether or
not crystallized or fixed, whether or not for amounts due or accruing due,
arising by any statute or law of any jurisdiction, at law, in equity or by any
agreement.

 

“Loan” shall have the meaning ascribed to it in Section 2.1 hereof.

 

“Loan Documents” means (i) this Agreement and the Security Agreement delivered
by Borrower pursuant to this Agreement, and (ii) all present and future
security, agreements and documents labelled by the parties thereto as a Loan
Document, in each case as the same may from time to time be supplemented,
amended or restated, and “Loan Document” shall mean any one of the Loan
Documents.

 



8

 

 

“Losses” shall have the meaning ascribed to it in Section 12.1 hereof.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, prospects, operations, properties, assets, or condition (financial or
otherwise) of the Borrower on a consolidated basis, (ii) an adverse effect on
the legality, validity or enforceability of any of the Loan Documents which
could reasonably be considered material having regard to the Loan Documents
considered as a whole, including the validity, enforceability, perfection or
priority of any Lien created under any of the Security which could reasonably be
considered material having regard to the Security considered as a whole, (iii) a
material adverse effect on the ability of Borrower, to pay or perform any of its
debts, liabilities or obligations under any of the Loan Documents, which could
reasonably be considered material having regard to Borrower as a whole, or (iv)
an adverse effect on the right, entitlement or ability of the Lender to enforce
their rights or remedies under any of the Loan Documents which could reasonably
be considered material having regard to the Loan Documents taken as a whole.

 

“Material Contracts” means, collectively, each written agreement (or multiple
agreements with the same Person), arrangement or understanding entered into by
Borrower or to be assigned to the Borrower pursuant to the FNL Transaction,
which if not complied with, or expires, or is terminated, could reasonably be
expected to have a Material Adverse Effect.

 

“Material Licences” means, collectively, each licence, permit or approval issued
by any Governmental Authority or any applicable stock exchange or securities
commission to Borrower or to be assigned to the Borrower pursuant to the FNL
Transaction, the breach or default of which, or termination of, could reasonably
be expected to result in a Material Adverse Effect.

 

“Materials of Environmental Concern” means any chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum, petroleum products, together
with any hazardous, toxic or dangerous substances, materials and wastes,
including, without limitation, hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including, without limitation, materials which
include hazardous constituents), sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials or wastes and including any other
substances, materials or wastes that are or become regulated under any laws
relating to the protection of the environment or maintenance of occupational
safety (including, without limitation, any that are or become classified as
hazardous or toxic under any such laws).

 

“Maturity Date” shall have the meaning ascribed to it in Section 2.2.

 

“Measurement Period” shall have the meaning ascribed to it in Section 2.2.

 

“Net Debt” means, as of any date of determination, (i) Consolidated Debt of the
Borrower outstanding on such date minus (ii) the aggregate amount of cash and
cash equivalents included in the cash accounts listed on the Consolidated
statement of financial position of the Borrower as of such date, to the extent
the use thereof for application to payment of Debt is not prohibited by law or
contract.

 

9

 

 

“Non-Arm’s Length” and similar phrases have the meaning attributed thereto for
the purposes of the Income Tax Act (Canada); and “Arm’s Length” shall have the
opposite meaning.

 

“Obligations” means all present and future obligations and indebtedness, of any
and every kind and nature, of Borrower to the Lender arising under this
Agreement and the other Loan Documents, whether now or hereafter existing,
whether now due or to become due, whether primary, secondary, direct, indirect,
absolute, contingent or otherwise (including without limitation, obligations of
performance), whether several or joint or joint and several.

 

“OFAC” means The Office of Foreign Assets Control of the US Department of the
Treasury.

 

“Organizational Documents” means, with respect to any applicable Person, such
Person’s articles or other charter or constitutional documents, by-laws,
shareholder agreement, partnership agreement, joint venture agreement, limited
liability company agreement or trust agreement, as applicable, and any and all
other similar agreements, documents and instruments relative to such Person.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means (i) a “pension plan” or “plan” which is subject to the
funding requirements of applicable pension benefit legislation in any
jurisdiction as is applicable to the employees of Borrower (after giving effect
to the FNL Transaction); or (ii) any pension benefit plan or similar agreement
applicable to employees of Borrower (after giving effect to the FNL Transaction,
other than a plan sponsored by a Governmental Authority) which, for greater
certainty, includes an ERISA Plan.

 

“Perfection Certificate” means a certificate in the form of Exhibit 1. or any
other form approved by the Lender.

 

“Permitted Cash Investments” means an investment in any of the following:

 

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the Government of the United States or of any
state thereof, as applicable (or by any agency or instrumentality of any of the
foregoing to the extent such obligations are backed by the full faith and credit
of the Government of the United States or of such state, as applicable);

 

(ii) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or or federal state in the United States having combined
capital and surplus of not less than $300,000,000 or the Equivalent in any other
currency; and

 

(iii) commercial paper of an issuer rated at least A-1+ or the equivalent
thereof by a rating agency satisfactory to the Lender, and in each case maturing
within six months from the date of acquisition.

 



10

 

 

“Permitted Debt” means:

 

(i) Debt under this Agreement;

 

(ii) Debt in respect of Purchase Money Security Interests and Capital Leases in
an outstanding amount not to exceed $100,000 in aggregate at any time;

 

(iii) Debt consented to in writing by the Lender from time to time and subject
to the terms imposed by the Lender in connection with such consent;

 

(iv) to the extent included as Debt, accounts payable that arise, and accrued
expenses incurred in, the ordinary course of business; and

 

(v) Debt of $1,500,000 owed to FNL pursuant to the FNL Asset Purchase Agreement.

 

“Permitted Disposition” means (i) the Disposition of Inventory in the ordinary
course of business; (ii) the Disposition of used, worn-out or surplus Equipment
in the ordinary course of business; (iii) other Dispositions to the extent that
no Default or Event of Default exists and the fair market value of the assets
Disposed of pursuant to this clause (iii) does not exceed during any Fiscal Year
$150,000; and (iv) a Disposition under a distribution agreement contemplated by
the Lender Option.

 

“Permitted Distribution” means (i) directors’ fees paid by the Borrower in an
aggregate amount in any Fiscal Year not to exceed $50,000 so long as there
exists no Default or Event of Default and such directors’ fees are customary and
reasonable for directors in a similar business to the Business; and (ii) bonuses
paid or other comparable payments made to its officers and members of management
by the Borrower in an aggregate amount in respect of any Fiscal Year not to
exceed $100,000 (the “Management Bonus Limit”), provided that such bonuses and
comparable payments are customary and reasonable for officers and members of
management in a business similar to the Business.

 

“Permitted Liens” means, with respect to any Person, the following:

 

(i) liens for Taxes not yet due or for which installments have been paid based
on reasonable estimates pending final assessments, or if due, the validity of
which is being contested diligently and in good faith by appropriate proceedings
by that Person for which reasonable reserves under IFRS are maintained;

 

(ii) undetermined or inchoate liens, rights of distress and charges incidental
to current operations which have not at such time been filed or exercised and of
which the Lender has been given notice, or which relate to obligations not due
or payable, or if due, the validity of which is being contested diligently and
in good faith by appropriate proceedings by that Person;

 

11

 

 

(iii) reservations, limitations, provisos and conditions expressed in any
original grants from the Crown or other grants of real or immovable property, or
interests therein;

 

(iv) zoning, land use and building restrictions, by-laws, regulations and
ordinances of federal, provincial, state, municipal and other Governmental
Authorities, licences, easements, servitudes, rights-of-way and rights in the
nature of easements (including, without limiting the generality of the
foregoing, licences, easements, servitudes, rights-of-way and rights in the
nature of easements for railways, sidewalks, public ways, sewers, drains, gas,
steam and water mains or electric light and power, or telephone and telegraph
conduits, poles, wires and cables) which do not materially impair the use of the
affected land for the purpose for which it is used by that Person;

 

(v) title defects, encroachments or irregularities or other matters relating to
title which are of a minor nature and which in the aggregate do not materially
impair the use of the affected property for the purpose for which it is used by
that Person;

 

(vi) the right reserved to or vested in any municipality or governmental or
other public authority by the terms of any lease, licence, contract, franchise,
grant or permit acquired by that Person or by any statutory provision to
terminate any such lease, licence, contract, franchise, grant or permit, or to
require annual or other payments as a condition to the continuance thereof;

 

(vii) the Lien resulting from the deposit of cash or securities in connection
with contracts, tenders or expropriation proceedings, or to secure workers
compensation, employment insurance, surety or appeal bonds, costs of litigation
when required by law not to exceed $100,000 in aggregate outstanding at any
time, liens and claims incidental to current construction, mechanics’,
warehousemen’s, carriers’ and other similar liens, and public, statutory and
other like obligations incurred in the ordinary course of business;

 

(viii) security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of its business provided that
such security does not materially impair the use of the affected property for
the purpose for which it is used by that Person;

 

(ix) the Lien created by a judgment of a court of competent jurisdiction, as
long as the judgment is being contested diligently and in good faith by
appropriate proceedings by that Person and does not result in an Event of
Default;

 

(x) the Security;

 

(xi) Purchase Money Security Interests and Capital Leases, provided that such
Liens secure Permitted Debt;

 

(xii) such other Liens as agreed to in writing by the Lender in accordance with
this Agreement; and

 

(xiii) any other Liens securing Debt the principal amount of which (when
aggregated with the outstanding principal of any other such Debt secured by
Borrower) does not exceed $100,000 (or its equivalent)).

 

12

 

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, institution,
entity, party or foreign or local government (whether federal, provincial,
state, county, city, municipal or otherwise), including, without limitation, any
instrumentality, division, agency, body or department thereof.

 

“Prepayment Fee” shall have the meaning ascribed to it in Section 3.2 hereof.

 

“Product” means each current and future product, process or service under
development, developed, manufactured, licensed, distributed, marketed or sold by
Borrower and any other current or future products or services in which Borrower
has any proprietary rights or beneficial interests and includes all products and
product rights to be acquired pursuant to the FNL Transaction.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of
ERISA, or Section 4975 of the Revenue Code, to the extent that such transaction
is not otherwise exempt by Applicable Law.

 

“Property” means, with respect to any Person, all or any portion of its
undertaking, property or asset, whether real, immovable, personal, movable, or
mixed, tangible or intangible, including for greater certainty any Equity
Interests of a corporation or ownership interest in any other Person.

 

“Purchase Money Security Interest” means a Lien created or assumed by Borrower
securing Debt incurred to finance the unpaid acquisition price of personal
Property provided that

 

“Regulatory Authority” means any Governmental Authority that has responsibility
in any country or group of countries over the development, manufacture or
commercialization of a Product, including the U.S. Food and Drug Administration,
Health Canada and the European Medicines Agency, and any successor agency
thereof.

 

“Repayment Schedule” means the Schedule of repayment of principal of the Loan
attached hereto as Schedule 3.1(b).

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA,
other than an event for which the provision of notice has been waived.

 

13

 

 

“Requirements of Law” means, as to any Person, the Organizational Documents of
such Person and any Applicable Law, or determination of a Governmental
Authority, in each case, applicable to or binding upon such Person or any of its
business or Property or to which such Person or any of its business or Property
is subject.

 

“Revenue Code” means the United States Internal Revenue Code of 1986, as amended
from time to time, or any successor statute thereto, and the regulations and
published interpretations thereof.

 

“Revenues” means, for any period, consolidated gross income for such period.

 

“Sanctioned Entity” means (i) a country or a government of a country, (ii) an
agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a Person resident in,
or determined to be resident in, a country, in each case, that is subject to a
country sanctions program administered and enforced by OF AC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OF AC (including on account of its membership in a
Controlled Group).

 

“Securities Account” means any “securities account” as such term is defined in
the STA and the UCC.

 

“Security” means the Liens created by the Security Documents.

 

“Security Documents” means the documents set out in Section 6.1.

 

“Subsidiary” means, with respect to a Person, any corporation of which more than
fifty percent (50%) of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time stock of any other class of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time, directly or indirectly, owned by the Person or
by any partnership or other corporate entity of which more than fifty percent
(50%) of the outstanding equity interests are at the time, directly or
indirectly, owned by the Person.

 

“Taxes” shall have the meaning ascribed to it in Section 12.2 hereof.

 

“TTM EBITDA” means, at any date, EBITDA for the twelve (12) months immediately
preceding such date.

 

“Violation Notice” means any notice received by a Person, from any Governmental
Authority under any Environmental Law that such Person or any of its Property is
not in compliance with the requirements of any Environmental Law, if such
non-compliance would reasonably be expected to have a Material Adverse Effect.

 

“Warrant” means that certain common share stock purchase warrant to be executed
by the Borrower and the Lender to give effect to the Lender’s Equity issuance.

 

“Welfare Plan” means any medical, health, hospitalization, insurance or other
employee benefit or welfare plan, agreement or arrangement subject to ERISA and
applicable to employees of Borrower (including after giving effect to the FNL
Transaction) and includes a “welfare plan” as defined in Section 3(1) of ERISA.

 

14

 

 

1.2 Schedules and Exhibits.

 

The following are the Schedules and Exhibits to this Agreement, which are deemed
to be a part of this Agreement:

 

  Exhibit 1 Schedule 3.1(b)   Perfection Certificate Repayment Schedule  
Schedule 7.1(f) - Intellectual Property   Schedule 7.1(i) - Litigation  
Schedule 7.1(j) - Material Contracts and Material Licences   Schedule 7.1(o) -
Taxes   Schedule 7.1(r) - Location of Collateral   Schedule 7.1(s) - Owned Real
Property   Schedule 7. l(t) - Leased Real Property   Schedule 7.1(v) - Labor
Matters   Schedule 7.1(w) - Pension Plans   Schedule 7.1(z) - Insurance  
Schedule 7.1(hh) - Regulatory Matters   Schedule 8.2 - Officer’s Compliance
Certificate

 

1.3 Accounting Terms and Definitions.

 

Unless otherwise defined or specified herein, all defined terms in Section 1.1
as used in this Agreement shall have the meanings set out in such paragraph, and
all accounting terms used in this Agreement shall be construed in accordance
with IFRS, applied on a basis consistent in all material respects with the
annual Audited Financial Statements, except as otherwise specifically prescribed
herein. All accounting determinations for purposes of determining compliance
with the financial covenants contained herein shall be made in accordance with
IFRS as in effect on the Closing Date (unless and to the extent otherwise
stipulated herein) and applied on a basis consistent in all material respects
with the Audited Financial Statements, except as otherwise specifically
prescribed herein. Except as otherwise specified herein, the financial
statements required to be delivered hereunder from and after the Closing Date,
and all financial records, shall be maintained in accordance with sound
accounting practices including, if applicable, IFRS. If IFRS shall change from
the basis used in preparing the Audited Financial Statements, the Compliance
Certificates required to be delivered pursuant to Section 8.2 demonstrating
compliance with the covenants contained herein shall include, at the election of
the Borrower or upon the request of the Lender, calculations setting forth the
adjustments necessary to demonstrate how the Borrower is in compliance with the
financial covenants based upon IFRS as in effect on the Closing Date.

 

1.4 Currency Conversion.

 

Whenever in this Agreement there is a need to convert Canadian dollars to U.S.
dollars, or vice versa, or any other foreign currency, for the purpose of any
valuation, calculation or determination (including the determination of an
Equivalent for the purpose of expressing an amount in one currency as an amount
in another currency), the rate of exchange to be used shall be the Bank of
Canada noon spot rate (or any other rate to which the parties agree) on such
day, and if that day is not a Business Day, on the immediately preceding
Business Day.

 

15

 

 

1.5 Supplements, Re-enactments, Etc.

 

References herein to any document or legislation are, unless otherwise stated,
to be construed as references to such document or legislation as amended,
restated or supplemented from time to time and references to any enactment
include re-enactments, amendments and extensions thereof.

 

1.6 Headings of Subdivisions.

 

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

 

1.7 Gender and Number.

 

Words importing the singular include the plural and vice versa and words
importing gender include all genders.

 

1.8 Monetary References.

 

Any reference in this Agreement to “Dollars”, “dollars” or the sign shall be
deemed to be a reference to lawful money of the United States, unless otherwise
expressly stated.

 

1.9 Actions on Days Other Than Business Days.

 

Except as otherwise specifically provided herein, where any payment is required
to be made or any other action is required to be taken on a particular day and
such day is not a Business Day and, as a result, such payment cannot be made or
action cannot be taken on such day, then this Agreement shall be deemed to
provide that such payment shall be made or such action shall be taken on the
first Business Day after such day.

 

ARTICLE 2 - TERMS OF THE LOAN

 

2.1 The Loan.

 

Subject to the terms and conditions of this Agreement and the other Loan
Documents, the Lender agrees to loan to the Borrower in lawful money of the
United States the principal amount of $6,000,000 to or for the account of the
Borrower (the “Loan”) on the Closing Date and the Borrower hereby irrevocably
authorizes the Lender to make the Loan on the Closing Date.

 

2.2 Maturity Date

 

The maturity date (the “Maturity Date”) shall be January 20, 2017; provided,
however, that if the Borrower’s Revenues exceed USD$13,000,000 and the
Borrower’s EBITDA exceeds $2,000,000 for the twelve (12) month period from April
1 to March 31 (the “Measurement Period”) commencing with the period ending March
31, 2016, the Borrower shall have the option to extend the Maturity Date for up
to two (2) successive additional twelve (12) month period until no later than
January 20, 2019. On or prior to May 15, in each year (starting with May 15,
2016), the Borrower shall provide the Lender with a certificate of the Auditor
certifying that the Borrower’s Revenues and EBITDA for the Measurement Period
have surpassed the said thresholds. If such thresholds have been surpassed and
provided that there is then no Default or Event of Default then occurring, the
Borrower may indicate in such notice that it wishes to extend the Maturity Date
for an additional twelve (12) month period. In the event that the Borrower fails
to send such notice, the Maturity Date shall not be extended.

 

16

 

 

ARTICLE 3 - PAYMENT

 

3.1 Payments on Principal.

 

(a) The Borrower shall pay in full to the Lender the outstanding principal
amount on the Loan, together with all accrued and unpaid interest thereon and
any other accrued and unpaid Obligations (including, in the case of clause (ii)
below, any Prepayment Fee), on the earliest to occur of: (i) the Maturity Date;
and (ii) the date of the acceleration of the Obligations pursuant to Section
11.2 of this Agreement.

 

(b) On each Interest Repayment Date, commencing with the Interest Repayment Date
falling on June 30, 2015 and in addition to the interest payments set forth in
Section 4.2, the Borrower shall pay to the Lender on account of principal of the
Loan the amount set forth on the Repayment Schedule.

 

(c) All payments to be made by the Borrower to the Lender hereunder shall be
made to the Lender by wire transfer in accordance with the wire instructions
given by the Lender to the Borrower in writing from time to time.

 

3.2 Optional Prepayments.

 

(a) Subject to the terms hereof, the Borrower may prepay the outstanding
principal of the Loan (in whole but not in part) at any time following the
Closing Date, subject to the concurrent payment to the Lender of a prepayment
fee calculated in accordance with Section 3.2(b) (the “Prepayment Fee”),
together with all accrued and unpaid interest thereon, provided that the Lender
receives not less than 10 Business Days’ notice of such prepayment.

 

(b) The Prepayment Fee shall be equal to the greater of (i) the total unpaid
annual Interest Expense that would have been payable during the year in which
the prepayment in accordance with Section 3.2(a) is made if such prepayment is
made prior to the first anniversary of the Closing; and (ii) $300,000.

 

(c) Any amounts prepaid or repaid shall not be re-borrowed. All amounts prepaid
or repaid shall be applied (i) firstly in reduction of accrued and unpaid
interest and all other amounts then outstanding (other than the principal amount
of the Loan), and (ii) thereafter, in reduction of the principal amount of the
Loan being prepaid or repaid.

 



17

 

 

3.3 General Matters.

 

All payments made by the Borrower shall be made without set-off, recoupment or
counterclaim. The Loan shall, if requested by the Lender, in the Lender’s sole
discretion, be evidenced by one or more promissory notes in form and substance
satisfactory to the Lender. However, if such Loan is not so evidenced, the Loan
made by the Lender, including rates of interest, fees and other charges, may be
evidenced by entries upon the books and records maintained by the Lender which
books and records shall constitute conclusive evidence thereof in the absence of
manifest error.

 

ARTICLE 4 - INTEREST, FEES AND CHARGES

 

4.1 Rate of Interest.

 

Subject to Section 4.3, the principal amount of the Loan and other outstanding
Obligations shall bear interest from the Closing Date to the date paid, and at a
rate equal to 15% per annum compounded quarterly; provided, however, that upon
the occurrence of an Equity Financing interest shall thereafter be calculated at
a rate equal to 13% per annum compounded quarterly. In each case such interest
shall be payable in arrears in accordance with Section 4.2 and calculated in
accordance with Section 4.4.

 

4.2 Payment of Interest.

 

The Borrower shall pay the Lender all accrued and unpaid interest on the
principal amount of the Loan and the outstanding amount of other Obligations
quarterly in arrears in cash on each Interest Payment Date, starting with the
Interest Payment Date falling on March 31, 2015.

 

4.3 Default Rate of Interest.

 

Upon and after the occurrence of an Event of Default under Section 11.1, and
during the continuation thereof, the principal amount of the Loan and the other
Obligations shall bear interest at a rate per annum equal to the interest rate
otherwise payable pursuant to Section 4.1 plus five percent (5%) and such
interest shall be calculated daily and compounded quarterly and shall be payable
on demand by the Lender.

 

4.4 Computation of Interest and Fees.

 

Interest hereunder shall be determined daily and compounded quarterly not in
advance, both before and after demand, default and judgment and shall be
computed on the actual number of days elapsed over a year of three hundred and
sixty-five (365) days or three hundred and sixty- six (366) days, as the case
may be.

 

4.5 Maximum Interest.

 

It is the intent of the parties that the rate of interest and the other charges
to the Borrower under this Agreement shall be lawful; therefore, if for any
reason the interest or other charges payable under this Agreement are found by a
court of competent jurisdiction, in a final determination, to exceed the limit
which the Lender may lawfully charge the Borrower, then the obligation to pay
interest and other charges shall automatically be reduced with retroactive
effect to such limit and, if any amount in excess of such limit shall have been
paid, then such amount shall be refunded to the Borrower.

 

18

 

 

4.6 Origination Fee.

 

The Borrower will pay to the Lender an origination fee equal to $120,000, being
2% of the Loan amount, which will be payable at Closing.

 

4.7 Work Fee.

 

The Borrower will pay to the Lender a work fee equal to $60,000, being 1% of the
Loan amount, which will be payable at the earlier of January 23, 2015 and
Closing. For greater certainty, the said fee is payable whether or not Closing
occurs.

 

4.8 Lender’s Expenses.

 

The Borrower shall reimburse the Lender for all reasonable costs and expenses
(including without limitation, reasonable consultant’s fees and expenses and
reasonable legal fees and expenses in each applicable jurisdiction) incurred by
the Lender in connection with: (a) the documentation and consummation of this
transaction (whether or not this transaction is consummated) including, without
limitation, security and other public record searches, lien filings, express
mail or similar express or messenger delivery, due diligence costs and expenses,

 

(b) and in seeking to collect, protect or enforce any rights in or to the
Collateral or incurred by the Lender in seeking to collect any Obligations and
to administer and enforce any of its rights under this Agreement and the other
Loan Documents. All such costs, expenses and charges incurred after the Closing
Date will constitute Obligations hereunder, shall by payable by the Borrower to
the Lender on demand and, if overdue by 30 days or more, until paid, will bear
interest at the Deemed Interest Rate.

 

4.9 Illegality.

 

If any Applicable Law coming into force after the Closing Date, or if any change
in any existing Applicable Law or in the interpretation or application thereof
by any court or Governmental Authority, now or hereafter makes it unlawful for
the Lender to have advanced or acquired interest in the Loan or to give effect
to its obligations in respect thereof, the Lender may, by written notice thereof
to the Borrower, declare its obligations under this Agreement to be terminated,
and the Borrower shall prepay, within the time required by such law, the
principal amount of the Loan together with accrued interest thereon and any
other amounts owing under this Agreement as may be applicable to the date of
such payment (excluding for the avoidance of doubt, any amount of the Prepayment
Fee). If any such event shall, in the opinion of the Lender, only affect part of
its obligations under this Agreement, the remainder of this Agreement shall be
unaffected and the obligations of the Borrower under the Loan Documents shall
continue.

 

4.10 Increased Costs.

 

Notwithstanding any other provision herein, in the event that the introduction
of or any change in any Applicable Law or in the interpretation or application
thereof, or compliance by the Lender with any request or directive (whether or
not having the force of law) from any Governmental Authority:

 

19

 

 

(a) subjects the Lender to any new tax of any kind whatsoever with respect to
this Agreement, the other Loan Documents or the Loan, or changes the basis of
taxation of payments to the Lender of principal, interest or any other amount
payable hereunder (except for changes in the rate of tax imposed on the overall
net income of the Lender); or

 

(b) imposes, modifies, holds applicable any reserve, special deposit, compulsory
loan or similar requirement against Property held by, or deposits or other
obligations in or for the account of, advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of the Lender;

 

and the result of any of the foregoing is to materially increase the cost to the
Lender of agreeing to make, making, continuing or maintaining or participating
in the Loan, or to materially reduce any amount receivable thereunder or to
materially increase the withholding taxes payable then, in any such case, the
Borrower shall pay the Lender, after demand by the Lender, any additional
amounts necessary to compensate the Lender on an after-tax basis for such
additional cost or reduced amount receivable or increased withholding taxes
payable with respect to any Loan Document or the Loan made hereunder.

 

ARTICLE 5 - TERMINATION AND REDUCTION

 

5.1 Termination.

 

This Agreement shall be in effect from the date hereof until the indefeasible
repayment and performance in full of the Obligations upon the Maturity Date
(unless the Obligations become due and payable pursuant to Article 11 hereof in
which case the Borrower shall immediately pay all of the Obligations, or are
prepaid in accordance with Section 3.2). If the due date of the Obligations is
accelerated pursuant to Article 11 hereof or if the Borrower prepays the Loan in
accordance with Section 3.2 hereof, this Agreement shall terminate on the date
that all such Obligations are indefeasibly paid in full. At such time as the
Borrower has repaid all of the Obligations and this Agreement has terminated:

 

(a) the Borrower shall provide a release of any obligations and obligations of
the Lender and its Affiliates, in form and substance reasonably satisfactory to
the Lender; and

 

(b) the Lender shall, at the Borrower’s cost and expense, deliver to the
Borrower a termination, discharge and release of all security in form and
substance reasonably satisfactory to the Borrower and such other documents and
instruments as the Borrower may reasonably request in order to effect or
evidence the termination of this Agreement and the security.

 

5.2 Continuing Obligations.

 

Nothing in Section 5.1 shall affect any liabilities and obligations of Borrower
or the Lender set out in this Agreement or in any other Loan Document which are
stated to survive payment of the Obligations and termination of this Agreement
or the Loan Documents, as the case may be.

 

20

 

 

ARTICLE 6 - SECURITY AND COLLATERAL

 

6.1 Security Delivered on the Closing Date.

 

On the Closing Date, as continuing collateral security for the payment and
satisfaction of all Obligations of the Borrower to the Lender, the Borrower
shall deliver or cause to be delivered to the Lender Security on the Collateral,
including the following Security Documents, all of which shall be in form and
substance satisfactory to the Lender:

 

(a) a general security agreement from Borrower in favour of the Lender
constituting a first-priority Lien (subject only to Permitted Liens) on all of
the present and future Property of Borrower;

 

(b) a collateral assignment from Borrower of its interests in all Material
Contracts and Material Licenses;

 

(c) Subordination Agreement with FNL in favour of the Lender;

 

(d) Control Agreement;

 

(e) Intellectual Property Security Agreement; and

 

(f) such other agreements as the Lender may require from time to time.

 

6.2 Further Assurances.

 

The Borrower shall take or cause to be taken such action and execute and deliver
or cause to be executed and delivered to the Lender such agreements, documents
and instruments as the Lender shall request, and register, file or record the
same (or a notice or financing statement in respect thereof) in all offices
where such registration, filing or recording is, in the opinion of the Lender or
Lender’s counsel, necessary or advisable to constitute, perfect and maintain the
Security Documents referred to in Section 6.1 as first-ranking Liens of Borrower
or the Person granting such Liens, subject only to the Permitted Liens, in all
jurisdictions reasonably required by the Lender, in each case within a
reasonable time after the request therefor by the Lender or Lender’s counsel,
and in each case in form and substance satisfactory to the Lender and Lender’s
counsel, acting reasonably.

 

6.3 Security Effective Notwithstanding Date of Loan.

 

The Security shall be effective and the undertakings in this Agreement and the
other Loan Documents with respect thereto shall be continuing, whether the
monies hereby or thereby secured or any part thereof shall be advanced before or
after or at the same time as the creation of any such Security or before or
after or upon the date of execution of this Agreement. The Security shall not be
affected by any payments on this Agreement or any of the other Loan Documents,
but shall constitute continuing security to and in favour of the Lender for the
Obligations from time to time.

 

21

 

 

6.4 No Merger.

 

The Security shall not merge in any other security. No judgment obtained by or
on behalf of the Lender shall in any way affect any of the provisions of this
Agreement, the other Loan Documents or the Security. For greater certainty, no
judgment obtained by or on behalf of the Lender shall in any way affect the
obligation of the Borrower to pay interest or other amounts at the rates, times
and in the manner provided in this Agreement.

 

6.5 Release of Security.

 

Following due payment and performance in full of all Obligations of the Borrower
under this Agreement and the other Loan Documents, the Lender will, at the cost
and expense of the Borrower, release and discharge the right and interest of the
Lender in the Collateral, following indefeasible payment and performance in full
of all Obligations of the Borrower under this Agreement and the other Loan
Documents.

 

In addition, if any Property of Borrower is Disposed of as permitted by this
Agreement or is otherwise released from the Security at the direction or with
the consent of the Lender, at the request, cost and expense of the Borrower (on
satisfaction, or on being assured of concurrent satisfaction, of any condition
to or obligation imposed with respect to such Disposition), the Lender shall
discharge such Property from the Security and deliver and re-assign to the
Borrower or its Subsidiaries (without any representation or warranty) any of
such Property as is then in the possession of the Lender.

 

ARTICLE 7 - REPRESENTATIONS AND WARRANTIES

 

7.1 Representations and Warranties.

 

The Borrower hereby makes the following representations, warranties and
covenants:

 

(a) Existence and Qualification. The Borrower (i) has been duly incorporated,
amalgamated, formed, merged or continued, as the case may be, and is validly
subsisting and in good standing as a corporation, company or partnership, under
the laws of its jurisdiction of incorporation, amalgamation, merger, formation
or continuance, as the case may be, (ii) is duly qualified to carry on its
business in each jurisdiction in which it carries on business or will carry on
business after giving effect to the FNL Transaction except for nonqualification
which has no adverse effect on the Business or the FNL Transaction, and (iii)
has all required Material Licences.

 

(b) Power and Authority. The Borrower has the corporate, company or partnership
power, capacity and authority, as the case may be, (i) to enter into, and to
exercise its rights and perform its obligations under, the Loan Documents to
which it is a party and all other instruments and agreements delivered by it
pursuant to any of the Loan Documents, and (ii) to own its Property and carry on
its business as currently conducted or as will be conducted after giving effect
to the FNL Transaction.

 

(c) Execution, Delivery, Performance and Enforceability of Documents. The
execution, delivery and performance of each of the Loan Documents to which
Borrower is a party, and every other instrument or agreement delivered by
Borrower pursuant to the FNL Transaction has been duly authorized by all
corporate or limited liability company, as the case may be, actions required,
and each of such documents has been duly executed and delivered by it. Each Loan
Document to which Borrower is a party constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
respective terms (except, in any case, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by principles of equity).

 

22

 

 

(d) Compliance with Applicable Laws, Organizational Documents and Contractual
Obligations. None of the execution or delivery of, the consummation of the
transactions contemplated in, or the compliance with the terms, conditions and
provisions of any of, the Loan Documents or any of the agreements or documents
delivered in connection with the FNL Transaction by Borrower conflicts with or
will conflict with, or results or will result in any breach of, or constitutes a
default under or contravention of, any Requirement of Law in any material
respect, Borrower’s Organizational Documents or any Material Contract or
Material Licence, or results or will result in the creation or imposition of any
Liens upon any of its Property except for Permitted Liens.

 

(e) Consent Respecting Loan Documents. The Borrower has obtained, made or taken
all consents, approvals, authorizations, declarations, registrations, filings,
notices and other actions whatsoever required (except for registrations or
filings which may be required in respect of the Security Documents) to enable it
to execute and deliver each of the Loan Documents to which it is a party and to
consummate the transactions contemplated in the Loan Documents, and to complete
and implement the FNL Transaction and to execute and deliver each of the
instruments and agreements delivered by it in connection with the FNL
Transaction and to consummate the transactions contemplated in such instruments
and agreements except where the failure to do so is immaterial considering the
nature of the FNL Transaction and the Loan Documents.

 

(f) Intellectual Property.

 

(i) The Borrower possesses, and shall continue to possess, adequate Intellectual
Property to continue to conduct its Business as heretofore conducted by it,
details of all of which as of the Closing Date are described on Schedule 7.1(f).
After completion of the FNL Transaction, Borrower shall possess and shall
continue to possess adequate Intellectual Property to conduct the FNL Business
as did FNL prior to the said completion.

 

(ii) Except as set forth in Schedule 7.1(f). Borrower will be entitled to
continue to use, practice and exercise rights in, all of the Intellectual
Property including that acquired as part of the FNL Transaction.

 

(g) Current and Prior Names. The Borrower’s current and prior names, trade-names
and division names and those proposed to be used after giving effect to the FNL
Transaction are described on Schedule 7.1(g).

 

(h) Corporate Structure. The Borrower has no Subsidiaries. The Borrower is not
engaged in any joint venture or partnership with any other Person.

 

23

 

 

(i) Litigation. Except as described in Schedule 7.1(i). to the best of
Borrower’s knowledge after due inquiry, there are no actions, suits,
counterclaims or proceedings which are pending or threatened against Borrower
which if adversely determined would have a Material Adverse Effect.

 

(j) Material Contracts and Licences. Schedule 7.1(j) (as amended from time to
time and updated in accordance with delivery of a Compliance Certificate
pursuant to Section 8.2), accurately sets out all Material Contracts and
Material Licences, including after giving effect to the FNL Transaction. A true
and complete certified copy of each Material Contract and Material Licence
existing at the Closing Date, including after giving effect to the FNL
Transaction, has been delivered to the Lender and each Material Contract and
Material Licence is in full force and effect. No event has occurred and is
continuing which would constitute a material breach of or a default under any
such Material Contract or Material Licence. Each Material Contract to which
Borrower is a party is binding upon Borrower and, to its knowledge, is a binding
agreement of each other Person who is a party to the Material Contract. It has
obtained, as of the Closing Date, all necessary consents, including consents of
landlords to the granting of a security interest in each Material Contract and
Material Licence pursuant to the Security Documents.

 

(k) No Liens. No security agreement, financing statement or analogous instrument
exists as at the Closing Date with respect to any of the Collateral other than
any security agreement, financing statement or analogous instrument evidencing
Permitted Liens.

 

(l) Title to Collateral. The Borrower is the lawful owner of all Collateral now
purportedly owned or hereafter purportedly acquired by it (including, without
limitation, pursuant to the FNL Transaction), free from all Liens, whether
voluntarily or involuntarily created and whether or not perfected, other than
Permitted Liens.

 

(m) Financial Information. All of the quarterly and annual Financial Statements
or other financial information which have been furnished to the Lender, in
connection with this Agreement or the FNL Transaction are complete in all
material respects and such Financial Statements or other financial information
fairly present the results of operations and financial position of the Borrower
or the FNL Business (as applicable) as of the dates referred to therein and have
been prepared in accordance with IFRS. All other financial information
(including, without limitation, the Annual Business Plan) provided to the Lender
are complete in all material respects and based on reasonable assumptions and
expectations.

 

(n) Permitted Debt. As of the Closing Date (giving effect to the making of the
Loan), the Borrower is not obligated, whether directly or indirectly, for any
Debt other than the Permitted Debt.

 

(o) Taxes. Except as disclosed in Schedule 7.1(o). the Borrower has duly and
timely filed all Tax returns required to be filed by it and has paid or made
adequate provision for the payment of all Taxes levied on its Property or income
which are showing therein as due and payable, including interest and penalties,
or has accrued such amounts in its financial statements for the payment of such
Taxes except for Taxes which are not material in amount or which are not
delinquent or if delinquent are being contested, and there is no material action
(except, after the date of this Agreement, as is disclosed to the Lender in
writing), suit, proceeding, investigation, audit or claim now pending, or to its
knowledge, threatened by any Governmental Authority regarding any Taxes nor has
it agreed to waive or extend any statute of limitations with respect to the
payment or collection of Taxes. There is no material Tax liability to the
Borrower that will arise as a result of the completion of the FNL Transaction.

 

24

 

 

(p) Full Disclosure. All information provided or to be provided to the Lender by
or on behalf of Borrower in connection with the Loan and the FNL Transaction is,
to Borrower’s knowledge, true and correct in all material respects and none of
the documentation furnished to the Lender by or on behalf of it, to Borrower’s
knowledge, omits or will omit as of such time, a material fact necessary to make
the statements contained therein not misleading in any material way, and all
expressions of expectation, intention, belief and opinion contained therein were
honestly made on reasonable grounds (and any other Person who furnished such
material on behalf of it).

 

(q) Insolvency. The Borrower (i) has not committed any act of bankruptcy, (ii)
is not insolvent, nor has proposed, nor given notice of its intention to
propose, a compromise or arrangement to its creditors generally, nor (iii) has
any petition for a receiving order in bankruptcy filed against it, made a
voluntary assignment in bankruptcy, taken any proceeding with respect to any
compromise or arrangement, taken any proceeding to have itself declared bankrupt
or wound-up, taken any proceeding to have a receiver appointed of any part of
its Property.

 

(r) Location of Collateral. The offices where Borrower keeps its books, records
and accounts (or copies thereof) concerning the Collateral, Borrower’s principal
place of business and all of Borrower’s other significant places of business and
significant locations of Collateral, all after giving effect to the FNL
Transaction, are as set forth in Schedule 7.1(r).

 

(s) Owned Real Property. A list of Borrower’s owned real property after giving
effect to the FNL Transaction is as set forth in Schedule 7.1(s).

 

(t) Leased Real Property. A list of Borrower’s leased real property after giving
effect to the FNL Transaction is as set forth in Schedule 7.1(t).

 

(u) Environmental Laws. The Borrower complied with all Environmental Laws
applicable to the construction and operation of its Property and businesses,
except where any non-compliance would not reasonably be expected to have a
Material Adverse Effect; the Borrower has no material contingent liability with
respect to non-compliance with Environmental Laws or the generation, handling,
use, storage, or disposal of Materials of Environmental Concern; and, without
limiting the generality of the foregoing, except as would not reasonably be
expected to have a Material Adverse Effect, the Borrower:

 

(i) has not received any Action Request, Violation Notice, summons, complaint,
order or other notice that it is not in compliance with, or that any
Governmental Authority is investigating its compliance with. Environmental Laws:

 

(ii) has no knowledge or reason to believe that operations or any Property of or
occupied by the Borrower or in the Borrower’s charge, management or control are
not in compliance with all applicable Environmental Laws and each of its
Properties is free:

 

25

 

 

(A) from contamination by, and there has not been thereon a release, discharge
or emission of, any Materials of Environmental Concern which is prohibited,
controlled or regulated under any Environmental Law; and

 

(B) of underground storage tanks, landfills, land disposals and dumps;

 

(iii) has not filed any notice, or received notice, under any Applicable Law,
including any Environmental Law, indicating past or present treatment, storage
or disposal of a Material of Environmental Concern or reporting any spill or
release of a Material of Environmental Concern into the environment;

 

(iv) has no contingent liability of which the Borrower has knowledge or
reasonably should have knowledge in connection with any release of any Material
of Environmental Concern;

 

(v) does not generate, transport, treat or dispose of any Material of
Environmental Concern in any manner which is not in compliance with all
applicable Environmental Laws; and

 

(vi) has not disposed of any Material of Environmental Concern in or on the
ground of Borrower’s real properties or premises leased by Borrower.

 

(v) Labor Matters. Except as provided on Schedule 7.1(v) and after giving effect
to the FNL Transaction:

 

(i) there is no collective bargaining agreement or other labour contract
covering employees of Borrower;

 

(ii) there is no pending or, to the best of its knowledge, threatened strike,
work stoppage, material unfair labour practice claims, or other material labour
dispute against or affecting Borrower or its employees which would reasonably be
expected to have a Material Adverse Effect;

 

(iii) there are no controversies pending or threatened between Borrower and any
of its employees, other than employee grievances arising in the ordinary course
of business which would not reasonably be expected to have a Material Adverse
Effect; and

 

(iv) the Borrower is in compliance in all material respects with all Applicable
Laws respecting employment and employment terms, conditions and practices,
except where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

 

(w) Pension Plans. Except as disclosed on Schedule 7.1(w) and after giving
effect to the FNL Transaction, the Borrower does not sponsor or maintain or
contribute to a Pension Plan. With respect to any Pension Plan adopted or to
which Borrower may become obliged to contribute (including after giving effect
to the FNL Transaction), no failure to remit contributions (other than
immaterial amounts) has occurred with respect to any such Pension Plan, that is
sufficient to give rise to a Lien under any Applicable Laws of any jurisdiction
(other than a Permitted Lien), and no condition exists and no event or
transaction has occurred with respect to any such Pension Plan which could
result in the incurrence by Borrower of any material liability, fine or penalty.
Each Pension Plan is in compliance in all material respects with all Applicable
Laws pertaining to pension benefits and Tax laws, (i) all contributions
(including employee contributions made by authorized payroll deductions or other
withholdings) required to be made to the appropriate funding agency in
accordance with all Applicable Laws and the terms of such Pension Plan have been
made in accordance with all Applicable Laws and the terms of such Pension Plan,
except for amounts which are immaterial, (ii) all liabilities under such Pension
Plan are fully funded, on a going concern and solvency basis, in accordance with
the terms of the respective Pension Plans, the requirements of applicable
pension benefits laws and of applicable regulatory authorities and the most
recent actuarial report filed with respect to the Pension Plan. No event has
occurred and no conditions exist with respect to any such Pension Plan that has
resulted or could reasonably be expected to result in such Pension Plan having
its registration revoked or refused for the purposes of any applicable pension
benefits or tax laws or being placed under the administration of any relevant
pension benefits regulatory authority or being required to pay any taxes or
penalties under any applicable pension benefits or tax laws.

 

26

 

 



 

(x) ERISA, (i) With respect to each ERISA Plan, it and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Revenue Code to the extent applicable to it and has not incurred any liability
to the PBGC or under Title IV of ERISA, other than a liability to the PBGC for
premiums under Section 4007 of ERISA; (ii) it does not have any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA or as required under Applicable Law requirements for health continuation
coverage, (iii) neither a Reportable Event nor a Prohibited Transaction has
occurred and is continuing with respect to any ERISA Plan; (iv) no notice of
intent to terminate an ERISA Plan has been filed, nor has any ERISA Plan been
terminated; (v) no circumstances exist which constitute grounds entitling the
PBGC to institute proceedings to terminate, or appoint a trustee to administer,
ERISA Plan, nor has the PBGC instituted any such proceedings; (vi) neither it
nor any member of its Controlled Group has completely or partially withdrawn
from a multiemployer plan; (vii) it and all members of its Controlled Group have
met their minimum funding requirements under ERISA with respect to all of their
ERISA Plans and the present value of all vested benefits under each ERISA Plan
exceeds the fair market value of all such ERISA Plan assets allocable to such
benefits, as determined on the most recent valuation date of such ERISA Plan and
in accordance with the provisions of ERISA; and neither it nor any member of its
Controlled Group has incurred any liability to the PBGC under ERISA.

 

(y) Computer Software. The Borrower owns or has licensed for use or otherwise
has the right to use or to acquire or licence all of the material software
necessary to conduct its businesses and the FNL Business. All computer equipment
owned or used by Borrower or to be acquired pursuant to the FNL Transaction and
necessary for the conduct of business and the FNL Business has been properly
maintained and is in good working order for the purposes of on-going operation,
subject to ordinary wear and tear for computer equipment of comparable age.

 

(z) Insurance. The Borrower has maintained and maintains insurance which is in
full force and effect that complies with all of the requirements of this
Agreement. The Borrower has maintained and maintains product liability insurance
which is in full force and effect covering at least $1,000,000 per claim and
$3,000,000 in the aggregate. Schedule 7.1(z) lists all existing insurance
policies maintained by Borrower as of the Closing Date.

 

27

 

 

 

(aa) OF AC. The Borrower is not in violation of any of the country or list based
economic and trade sanctions administered and enforced by OF AC. The Borrower
(i) is not a Sanctioned Person or a Sanctioned Entity, (ii) has no more than ten
percent (10%) of its assets located in Sanctioned Entities, or (iii) derives no
more than ten percent (10%) of its revenues from investments in, or transactions
with Sanctioned Persons or Sanctioned Entities.

 

(bb) Investment Company. The Borrower is not an “investment company” nor a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940 of the United Sates, as amended.

 

(cc) No Margin Stock. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock. None of the
proceeds of the Loan shall be used to purchase or carry, or to reduce or retire
or refinance any credit incurred to purchase or carry, any margin stock (within
the meaning of Regulations U and X of the Board of Governors of the Federal
Reserve System of the United States) or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

 

(dd) Perfection Certificate. The information set forth in the Perfection
Certificate (and each Perfection Certificate delivered in accordance herewith)
is true, correct and complete as of the date set forth therein and will be true,
correct and complete on the Closing Date.

 

(ee) FNL Asset Purchase Agreement. The accuracy and completeness of each of the
representations and warranties set out in Section 5 of the FNL Asset Purchase
Agreement, including the definitions used in such sections of the FNL Asset
Purchase Agreement (whether defined in Section 5 of the FNL Asset Purchase
Agreement or elsewhere) and all such representations, warranties and definitions
are hereby incorporated into this Agreement by reference as if same were
herewith recited at length and made directly by the Borrower for the benefit of
the Lender. Such representations and warranties shall survive for so long as the
Obligations remain outstanding, notwithstanding any shorter survival period
under the Purchase Agreement.

 

(ff) No Material Adverse Effect. No event has occurred which has had or could
reasonably be expected to have a Material Adverse Effect.

 

(gg) No Default or Event of Default. No Default or Event of Default has occurred
and is continuing.

 

(hh) Regulatory Matters.

 

(i) Except as set out in Schedule 7.1(i). each Product that is subject to the
Applicable Laws promulgated by a Regulatory Authority, is manufactured,
packaged, labelled, imported, exported, stored, distributed, sold (whether or
not for consideration), advertised and marketed in compliance with all such
Applicable Laws, (except for immaterial non-compliance) as well as all material
terms and conditions imposed in any licences and permits issued in respect of
the Products.

 

28

 

 

(ii) Neither the Borrower nor, to the knowledge of the Borrower, any officer,
employee, contractor or agent of the Borrower has ever made an untrue statement
of material fact or fraudulent statement to a Regulatory Authority or failed to
disclose a material fact required to be disclosed to a Regulatory Authority.

 

(iii) Except as set out in Schedule 7.1 (iii) no Product has been recalled,
withdrawn, suspended or discontinued (other than for commercial or business
reasons) by Borrower at any time, and Borrower have not received any information
or report from any Governmental Authority, indicating that any of the Products,
or ingredients therein, are unsafe or unsuitable for its intended use or pose an
unacceptable health risk.

 

(iv) To the knowledge of Borrower after due inquiry, none of the Products or
ingredients therein have been the subject of a warning, consumer alert or other
cautionary statement issued by any Governmental Authority nor is there any
ongoing complaint or investigation by any Governmental Authority relating to the
advertising or marketing practices used for any Product. Other than as provided
for in Schedule 7.1(hh). Borrower are not aware of any facts that would indicate
that any Governmental Authority has or will prohibit or materially restrict the
marketing, sale, distribution or use in the United States, Canada or Europe of
any Product or the operation or use of any facility currently used to produce,
manufacture or distribute the Products.

 

(ii) None of the foregoing representations and warranties and no document
furnished by or on behalf of Borrower to the Lender in connection with the
negotiation of the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state any material fact necessary
to make any such statement or representation (taken as a whole) not materially
misleading at such time in light of the circumstances under which such
information or data was furnished.

 

7.2 Survival of Representations and Warranties.

 

The Borrower, for itself and on behalf of Borrower, represents, warrants and
covenants that all representations, warranties and covenants contained in this
Agreement (whether appearing in Article 7 or elsewhere) shall be true, correct
and complete at the time of the Borrower’s execution of this Agreement, shall
survive the execution, delivery and acceptance hereof by the parties hereto and
the closing of the transactions described herein or related hereto, shall,
except for representations and warranties that relate solely to an earlier date,
remain true, correct and complete until the indefeasible repayment and
performance in full of all of the Obligations and termination of this Agreement.

 

ARTICLE 8 - SCHEDULES AND REPORTS

 

8.1 Financial Information.

 

The Borrower shall deliver to the Lender the following financial information:

 

29

 

 

(a) no later than forty-five (45) days after the end of the Borrower’s first
three Fiscal Quarters each year, copies of internally prepared Consolidated
Financial Statements of the Borrower;

 

(b) no later than ninety (90) days after the end of each Fiscal Year of the
Borrower, copies of annual Consolidated Audited Financial Statements of the
Borrower, along with a comparison to the budget set forth in the Annual Business
Plan and the previous year;

 

(c) no later than thirty (30) days prior to the commencement of each Fiscal Year
of the Borrower, a copy of the Annual Business Plan (in form and substance
satisfactory to the Lender) approved by the board of directors of the Borrower,
and, within twenty (20) days of any material modification thereto, a copy of the
Annual Business Plan previously delivered, as modified; provided, however, the
parties acknowledge that a copy of the Annual Business Plan for Fiscal Year 2015
will only be delivered to the Lender on or before January 31, 2015; and

 

(d) no later than twenty-five (25) days after the end of each calendar month,
copies of the Cash Balance Statements.

 

8.2 Compliance Certificate.

 

With each Financial Statement delivered pursuant to Sections 8.1(a), 8.1(b) and
8.1(d), the Borrower shall deliver to the Lender a Compliance Certificate. For
greater certainty, the Compliance Certificate with respect to the Cash Balance
Statement will be delivered monthly when due under Section 8.1(d).

 

8.3 Other Matters.

 

At such times as may be requested by the Lender from time to time hereafter, the
Borrower shall deliver to the Lender (i) such additional schedules,
certificates, reports and information with respect to the Collateral as the
Lender may from time to time reasonably require, including, but not limited to,
non-consolidated Financial Statements of the Borrower; (ii) a collateral
assignment of any or all items of property held by Borrower, from time to time,
to the Lender or as the Lender may direct in order to perfect and further
establish the security interests in favour of the Lender (or the Collateral
Agent in the discretion of the Lender) in such property in accordance with this
Agreement (to the extent not otherwise previously perfected under a Loan
Document). All schedules, certificates, reports and assignments and other items
delivered by the Borrower to the Lender hereunder shall be executed by an
authorized representative of the Borrower, and shall be in such form and contain
such information as the Lender shall reasonably request. The Lender, through its
officers, employees or agents, shall have the right, upon reasonable notice at
any time and from time to time in the Lender’s name, in the name of a nominee of
the Lender or in Borrower’s name, to verify the validity, amount or any other
matter relating to any of the Collateral, by mail, telephone, telegraph or
otherwise. The Borrower shall reimburse the Lender, on demand, for all
reasonable receipted costs, fees and expenses incurred by the Lender in this
regard.

 

30

 

 

ARTICLE 9 – COVENANTS

 

9.1 Covenants.

 

Until indefeasible payment and performance in full of all Obligations and
termination of this Agreement, unless the Borrower obtains the prior written
consent of the Lender waiving or modifying any covenants hereunder in any
specific instance, the Borrower shall:

 

(a) Timely Payment. Make due and timely payment of the Obligations required to
be paid by it hereunder.

 

(b) Conduct of Business, Maintenance of Existence, Compliance with Laws. Carry
on and conduct its business and operations in a proper, efficient and
businesslike manner, in accordance with good business practice except for
non-compliance which would not have a Material Adverse Effect; preserve, renew
and keep in full force and effect its existence; and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business and to comply in all material respects with all
Material Contracts, Material Licences and Requirements of Law.

 

(c) Further Assurances. Provide the Lender with such other documents, opinions,
consents, acknowledgements and agreements as are reasonably necessary to
implement this Agreement and the other Loan Documents from time to time.

 

(d) Access to Information. Promptly provide the Lender with all information
reasonably requested by the Lender from time to time concerning its financial
condition and Property, and during normal business hours and from time to time
upon reasonable notice, permit representatives of the Lender to inspect any of
its Property and to examine and take extracts from its financial books, accounts
and records including but not limited to accounts and records stored in computer
data banks and computer software systems, and to discuss its financial affairs,
its business or any part of its Property with its senior officers and (in the
presence of such of its representatives as it may designate) its Auditor.
Provided that a Default or Event of Default is then continuing (or the Lender
reasonably expects that that is the case), the Borrower will pay all reasonable
expenses incurred by such representatives in order to visit Borrower’s premises
or attend at the Borrower’s principal office, as applicable, for such purposes.

 

(e) Obligations and Taxes. Pay or discharge or cause to be paid or discharged,
before the same shall become delinquent (i) all Taxes imposed upon it or upon
its income or profits or in respect of its business or Property and file all tax
returns in respect thereof; (ii) all lawful claims for labour, materials and
supplies; (iii) all required payments under any of its Debt, and (iv) all other
obligations; provided, however that it shall not be required to pay or discharge
or to cause to be paid or discharged any such amount so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and,
in the case of clause (i) above, an adequate reserve in accordance with IFRS has
been established in its books and records.

 

31

 

 

(f) Use of Loan. Use the proceeds of the Loan only to finance the FNL
Transaction and the expenses related thereto or related to this Agreement and
the Loan Documents and for working capital for the Business.

 

(g) Insurance. Maintain or cause to be maintained with reputable insurers
coverage against risk of loss or damage to its Property (including public
liability and damage to property of third parties) and business interruption
insurance of such types as is customary for and would be maintained by a
corporation with an established reputation engaged in the same or similar
business in similar locations and provide to the Lender, as requested (acting
reasonably), evidence of such coverage. The Borrower shall, prior to the expiry
or replacement of any insurance policy, notify the Lender of the replacement and
at the Lender’s request send copies of all replacement policies to the Lender.
Without limiting the generality of the foregoing, the Borrower will maintain
product liability insurance covering at least $1,000,000 per claim and
$3,000,000 in the aggregate. Without limiting the generality of the foregoing,
the Borrower shall maintain in effect all insurance coverage reasonable and
prudent for a business similar to the Business conducted in similar locations.
The Lender shall be indicated in all insurance policies, as applicable, as first
loss payee and additional insured, and all policies shall contain such standard
mortgage clauses as the Lender shall reasonably require for the Lender’s
protection.

 

(h) Notice of Default or Event of Default. Promptly and, in any event within two
(2) Business Days, notify the Lender of any Default or Event of Default that
would apply to it or to Borrower of which it becomes aware along with the action
to be taken by Borrower to remedy any such Default or Event of Default.

 

(i) Notice of Material Adverse Effect. Promptly notify the Lender of any
Material Adverse Effect of which it becomes aware.

 

(j) Notice of Litigation. Promptly notify the Lender on becoming aware of the
occurrence of any litigation, dispute, arbitration, proceeding or other
circumstance the result of which if determined adversely would or could
reasonably be expected to result in (a) a judgment or award against it in excess
of $100,000 or (b) a Material Adverse Effect, and from time to time provide the
Lender with all reasonable information requested by it concerning the status of
any such proceeding.

 

(k) Other Notices. Promptly, upon having knowledge, give notice to the Lender
of:

 

(i) any notice of expropriation affecting Borrower;

 

(ii) any Action Request or Violation Notice;

 

(iii) any violation of any Applicable Law which does or may have a Material
Adverse Effect on Borrower;

 

(iv) any default under any Debt in a principal amount greater than $100,000 of
Borrower;

 

(v) any termination prior to maturity of or default under a Material Contract or
any termination, lapse, rescission or default under a Material Licence;

 



32

 

 

(vi) any damage to or destruction of any Property, of Borrower having a
replacement cost in excess of $100,000;

 

(vii) the acquisition of any real property by Borrower;

 

(viii) the receipt of insurance proceeds by Borrower in excess of $100,000;

 

(ix) any Lien registered against any Property of Borrower, other than a
Permitted Lien;

 

(x) the occurrence of any event referred to in Section 7. l(w);

 

(xi) a Product being recalled, withdrawn, suspended or discontinued or is under
consideration of being recalled, withdrawn, suspended or discontinued;

 

(xii) a Product being the subject of a warning, consumer alert or other
cautionary statement issued by any Governmental Authority;

 

(xiii) any information or report from any Governmental Authority, indicating
that any of the Products are, unsafe or unsuitable for its intended use or pose
an unacceptable health risk;

 

(xiv) a default under the FNL Asset Purchase Agreement;

 

(xv) any entering into of a Material Contract or Material Licence; and

 

(xvi) any material adverse change in, or material adverse amendment to, or
termination of a Material Contract or Material Licence.

 

(1) Environmental Compliance. Operate its business in compliance with
Requirements of Environmental Laws (except where the failure to do so would not
have a Material Adverse Effect) and operate all Property owned, leased or
otherwise used by it such that no obligation, including a clean-up or remedial
obligation, will arise under any Requirements of Environmental Law; provided,
however, that if any such claim is made or any such obligation arises, the
Borrower shall promptly satisfy, address or contest such claim or obligation at
its own cost and expense. It shall promptly notify the Lender upon: (i) learning
of the existence of any Materials of Environmental Concern located on, above or
below the surface of any land which it owns, leases, operates, occupies or
controls (except those being stored, used or otherwise handled in compliance
with Requirements of Environmental Law), or contained in the soil or water
constituting such land; and (ii) the occurrence of any reportable release,
spill, leak, emission, discharge, leaching, dumping or disposal of Materials of
Environmental Concern that has occurred on or from such land, which, in either
the case of (i) or (ii), is likely to result in liability under Requirements of
Environmental Law in excess of $100,000.

 

(m) Security. With respect to the Security:

 

(i) provide to the Lender the Security required from time to time pursuant to
Article 6 in accordance with the provisions of such Article, accompanied by
supporting resolutions, certificates and opinions in form and substance
satisfactory to the Lender; and

 

(ii) do, execute and deliver all such things, documents, security, agreements
and assurances as may from time to time be requested by the Lender to ensure
that the Lender holds at all times valid, enforceable, perfected first-priority
Liens (subject only to Permitted Liens) on the Collateral from Borrower meeting
the requirements of Article 6.

 

33

 

 

(n) Maintenance of Property. Keep all Property useful and necessary in its
business in good working order and condition, normal wear and tear excepted, and
maintain all Intellectual Property necessary to carry on its business.

 

(o) Landlord Consents. Use its best commercial efforts to obtain, in favour of
the Lender, a consent agreement from a landlord of premises that are leased at
any time and from time to time by Borrower.

 

(p) Material Contracts. Ensure that any Material Contract is specifically
assigned by way of security in favour of the Lender by the Borrower and to
obtain, in favour of the Lender, if necessary to assign properly such Material
Contract, an acknowledgement of a Person or Governmental Authority to such
assignment.

 

(q) Employee Benefit and Welfare Plans. Maintain all employee benefit. Pension
Plans and Welfare Plans relating to its business in compliance with all
Applicable Laws except for immaterial non-compliance.

 

(r) Additional Information. Promptly provide the Lender, after the sending or
filing thereof, with copies of all reports, notices, prospectuses and
registration statements which Borrower files with a securities commission or
securities regulatory authority in any Province of Canada or any other
securities commission.

 

(s) Material Contracts and Material Licences. At the request of the Lender from
time to time, provide to the Lender certified copies of all Material Contracts
and Material Licences.

 

(t) Regulatory Matters. Ensure that (i) all non-compliance (other than
immaterial non-compliance) with regulatory matters as identified in Schedule
7.1(t) is remedied within a reasonable period of time following the Closing
Date, and (ii) all existing and future Products are licensed and/or registered,
as applicable, in compliance with Applicable Laws.

 

(u) ERISA. Promptly pay and discharge all obligations and liabilities arising
under ERISA of a character which if unpaid or unperformed could result in the
imposition of a Lien other than a Permitted Lien against any of its Properties;
promptly notify the Lender of (i) the occurrence of any Reportable Event with
respect to an ERISA Plan that could reasonably be expected to result in material
liability, (ii) receipt of any notice from the PBGC of its intention to seek
termination of any ERISA Plan or appointment of a trustee therefor, (iii) its
intention to terminate or withdraw from any ERISA Plan or multiemployer plan
that could reasonably be expected to result in material liability, and (iv) the
occurrence of any event with respect to any ERISA Plan or multiemployer plan
which would result in the incurrence by it or any Subsidiary of any material
liability, fine or penalty, and (v) any material increase in its contingent
liability with respect to any post-retirement Welfare Plan benefit.

 

34

 

 

(v) Patriot Act. In the case of Borrower, the Borrower acknowledges and agrees
that pursuant to the provisions of the USA Patriot Act (Title HE of the Pub. L.
107-56) signed into law October 26, 2001 (the “Patriot Act”), the Lender may be
required to obtain, verify and record information with respect to Borrower; and
the Borrower hereby agrees to cooperate with the Lender and provide them with
all information that may be required in order to fulfil their obligations under
the Patriot Act; and without limiting the generality of the foregoing, the
Borrower agrees to use commercially reasonable efforts to obtain the consent of
any of their respective officers, directors and employees whose consent to the
disclosure of any such information is required under applicable privacy
legislation in Canada.

 

(w) Books and Records. At all times keep accurate and complete books, records
and accounts with respect to all of its business activities, in accordance with
sound accounting practices and, where applicable, IFRS consistently applied, and
shall keep such books, records and accounts, and any copies thereof, only at the
addresses indicated for such purpose on Schedule 7.1(f):

 

(x) Financial Covenants.

 

(i)Minimum EBITDA. The Borrower shall maintain a minimum EBITDA of $500,000 for
the six (6) months ending on September 30, 2015 and for the six (6) month period
ending on the last day of each Fiscal Quarter thereafter.     (ii)Net Debt to
TTM EBITDA Ratio. For the Fiscal Quarter ending on March 31, 2016 and at all
times thereafter, the Borrower shall maintain a Net Debt to TTM EBITDA Ratio of
no more than 6:1.     (iii)Cash Balance. The Borrower will maintain at all times
a minimum positive cash balance equal to $750,000 or such lower amount as is
agreed to by the Lender acting reasonably (the “Cash Balance Statement”).

 

35

 

 

(y) Board of Directors. Until the repayment and performance in full of all of
the Obligations and the termination of this Agreement the Lender shall be
entitled to designate one individual (the “Lender’s Nominee”), to be an observer
to or, if so determined by Lender, to be nominated and, if elected, to serve as
a member of the Borrower’s board of directors (the “Board”), and so long as the
Lender’s Nominee serves as a member of the Board, to serve on the Board’s Audit
and Compensation Committee or, at Lender’s option, to serve as an observer to
such Committees. The Lender acknowledges that any appointment to the Borrower’s
Board must be ratified annually by a shareholder vote at the Borrower’s annual
general or special meetings of shareholders and the Borrower shall use
commercially reasonable efforts to cause the election of the Lender’s Nominee,
including soliciting proxies in favour of the election of the Lender’s Nominee
in the event the Borrower intends to solicit any such proxies in connection with
a meeting of its shareholders. The Borrower shall notify the Lender in writing
immediately upon determining the date of any meeting of its shareholders at
which directors of the Borrower are to be elected and the Lender shall advise
the Borrower and the Board of the name of the Lender’s Nominee within 14
Business Days after receiving such notice. The Lender will provide the Board
with reasonable notice of the person it proposes to nominate to the Board, and
the Board will give due consideration to the view of the independent members of
the Board as to whether such person is an appropriate addition to the Board
given his or her skill set. The Borrower shall not be entitled to veto the
Lender’s Nominee unless such Lender’s Nominee has previously been removed by a
resolution of its shareholders or such Lender Nominee is a director who retired
by rotation and was not re-elected by the Borrower’s shareholders. If the
Lender’s Nominee ceases to hold office as a director of the Borrower for any
reason, the Lender shall be entitled to nominate an individual to replace him or
her and the Borrower shall promptly take all steps as may be necessary to
appoint such individual to the Board to replace the Lender’s Nominee who has
ceased to hold office. The number of persons acting as directors of the Board
shall not exceed five (5) persons without the Lender’s prior consent. The
Lender’s Nominee shall be entitled, if acting as an observer or a director, to
the same number of options to purchase common shares in the capital of the
Borrower and on the same terms and conditions as would a director of the
Borrower, but not fewer than 1,000,000 options.

 

9.2 Negative Covenants.

 

So long as this Agreement is in force and except as otherwise permitted by the
prior written consent of the Lender, the Borrower shall not and shall ensure
that Borrower shall not:

 

(a) Disposition of Property. Except for Permitted Dispositions, dispose of, in
one transaction or a series of transactions, all or any part of its Property,
whether now owned or hereafter acquired.

 

(b) No Consolidation, Amalgamation, etc. Consolidate, amalgamate or merge with
any other Person, export a corporation into a jurisdiction outside of the United
States, enter into any corporate reorganization or other transaction intended to
effect or otherwise permit a change in its existing corporate or capital
structure, liquidate, wind-up or dissolve itself, or permit any liquidation,
winding-up or dissolution unless prior written approval has been received by the
Lender and such documentation as is required by counsel to the Lender is
delivered concurrently with such transaction.

 

(c) No Change of Name. Change its name or change its jurisdiction of
incorporation or formation in each case without providing the Lender with
fifteen (15) days’ prior written notice thereof.

 

(d) No Debt. Create, incur, assume or permit any Debt to remain outstanding,
other than Permitted Debt.

 

(e) Operating Leases. Create, incur, assume or permit obligations outstanding in
respect to operating leases (which, for greater certainty, does not include
leases of real property) such that the aggregate annual payments due on such
leases exceeds $100,000.

 

(f) No Distributions. Make any Distribution except Permitted Distributions.

 

36

 

 

(g) No Lien. Create, incur, assume or permit to exist any Lien upon any of its
Property except a Permitted Lien.

 

(h) Acquisitions. Make any Acquisitions except:

 

(i) the FNL Transaction;

 

(ii) provided that no Event of Default has occurred and is continuing (or would
result from such Acquisition), an Acquisition of any other Person or of all or
part of the Property of any other Person or of all or part of any division,
business, operation or undertaking of any other Person where the business of
such Person is the same or substantially the same as, similar, complementary or
related to, the Business or the business of the Borrower and the aggregate
consideration payable in respect of such Acquisition (including, without
limitation, any deferred consideration) is not more than $100,000, and further
provided that any property acquired pursuant to such Acquisition becomes
Collateral subject to the Security (including, without limitation, any shares of
any Subsidiary); or

 

(iii) exercise of the Borrower’s right to repurchase the Lender Option as
permitted under the Lender Option.

 

(i) No Change to Year End. Make any change to its Fiscal Year.

 

(j) Location of Assets in Other Jurisdictions. Except for any Property in
transit in the ordinary course of business, acquire any Property outside of the
jurisdictions identified in Schedule 7.1(r) or move any Property from one
jurisdiction to another jurisdiction where the movement of such Property would
cause the Lien of the Security over such Property to cease to be perfected under
Applicable Law, or suffer or permit in any other manner any of its Property to
not be subject to the Lien of the Security or to be or become located in a
jurisdiction as a result of which the Lien of Security over such Property is not
perfected, unless (i) Borrower has first given thirty (30) days’ prior written
notice thereof to the Lender, and (ii) the Borrower has first executed and
delivered to the Lender all Security and all financing or registration
statements in form and substance satisfactory to the Lender which the Lender or
its counsel, acting reasonably, from time to time deem necessary or advisable to
ensure that the Security at all times constitutes a perfected first-priority
Lien (subject only to Permitted Liens) over such Property notwithstanding the
movement or location of such Property as aforesaid together with such supporting
certificates, resolutions, opinions and other documents as the Lender may deem
necessary or desirable in connection with such security and registrations.

 

(k) Amendments to Organizational Documents. Amend any of its Organizational
Documents in a manner that would be materially prejudicial to the interests of
the Lender under the Loan Documents.

 

(l) Amendments to other Documents. Amend, vary or alter any Material Contract or
Material Licence in a manner that would reasonably be expected to have a
Material Adverse Effect.

 

37

 

 

(m) Non-Arm’s Length Transactions. Except as contemplated by Section 9.2(f),
effect any transactions with any Person not dealing at Arm’s Length unless such
transaction is on market terms and consistent with transactions with Persons at
Arm’s Length.

 

(n) Sale and Leaseback. Enter into any arrangement with any Person providing for
the leasing by Borrower, as lessee, of Property which has been or is to be sold
or transferred by Borrower to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such Property
or the lease obligation of Borrower.

 

(o) Employee Loans. Make any loans or advances to an employee of Borrower other
than loans in an aggregate amount not to exceed $100,000 provided that such
loans are used to purchase Equity Interests in Borrower and at the time of the
loan no Default or Event of Default exists.

 

(p) Deposit Accounts and Securities Accounts. The Borrower will not have any
Permitted Cash Investments, cash or Equity Interests in any single Deposit
Account or Securities Account located in the United States (other than payroll
accounts), where the balance in such Deposit Account or Securities Account is in
excess of $100,000 at any one time unless the Borrower and the applicable
securities intermediary or deposit-taking institution have entered into a
Control Agreement or similar agreement governing such Deposit Account or
Securities Account in order to perfect (and further establish) the security
interests in favour of the Lender under the Security Documents in such Permitted
Cash Investments, cash or Equity Interests, except that (i) in the case of any
Permitted Cash Investments, cash or Equity Interests in any single Deposit
Account or Securities Account in existence on the Closing Date, the Borrower
will within sixty (60) days of the Closing Date enter into a Control Agreement
or similar agreement governing such Deposit Account or Securities Account in
order to perfect (and further establish) the security interests in favour of the
Lender under the Security Documents in such Permitted Cash Investments, cash or
Equity Interests; and (ii) the requirements of this proviso will not apply to
any Deposit Account or Securities Account that is required in connection with a
Permitted Acquisition until sixty (60) days following the date such acquisition
is consummated. The aggregate amount of all Permitted Cash Investments, cash and
Equity Interests in all Deposit Accounts and all Securities Accounts owned by
the Borrower for which a Control Agreement has not been delivered shall not
exceed $200,000 at any time.

 

(q) New Subsidiaries. Create or acquire any Subsidiary after the date of this
Agreement, including in respect of any Subsidiaries acquired as part of an
Acquisition permitted under this Agreement, unless: (i) such Subsidiary exists
pursuant to the laws of a state of the United States of America; (ii) all of the
issued and outstanding Equity Interests of such Subsidiary is owned by the
Borrower; (iii) such new Subsidiary provides a legal, valid and enforceable
guarantee in favour of the Lender and first-ranking security in form and
substance satisfactory to the Lender; and in each case appropriate legal
opinions are delivered by Borrower’s counsel to the Lender.

 

(r) Capital Expenditures. Without prior written consent of the Lender, which
consent will not be unreasonably withheld, the Borrower may not make any Capital
Expenditures which exceed in any Fiscal Year an aggregate of $100,000 over the
aggregate amount of Capital Expenditures included in the Annual Business Plan
for such Fiscal Year.

 

38

 

 

(s) Compensation. Make any material changes to employee or management
compensation practices other than changes which are customary and reasonable in
a business similar to the Business.

 

9.3 Entitled to Perform Covenants

 

If the Borrower fails to perform any covenant contained in this Article 9, or in
any other provision hereof or of any of the other Loan Documents, the Lender may
perform in any manner deemed fit by it without thereby waiving any rights to
enforce this Agreement or the other Loan Documents, any such covenant capable of
being performed by it and if any such covenant requires the payment of money,
the Lender may make such payments. All sums so expended by the Lender shall be
deemed to form part of the Obligations, shall bear interest at the same rate as
the Loan and shall be payable by the Borrower on demand.

 

ARTICLE 10 - CONDITIONS PRECEDENT

 

10.1 Conditions Precedent to Loan.

 

The obligations of the Lender to fund the Loan are subject to the satisfaction
or waiver on or before the Closing Date of the following conditions precedent:

 

(a) this Agreement shall have been executed and delivered by all parties hereto;

 

(b) the Lender shall have received certified copies of the Organizational
Documents of Borrower, the resolutions authorizing the execution, delivery and
performance of Borrower’s respective obligations under the Loan Documents and
the transactions contemplated herein, and the incumbency of the officers of
Borrower;

 

(c) copies of all shareholder agreements and partnership agreements, if any,
applicable to Borrower, certified by Borrower to be true, shall have been
delivered to the Lender’s satisfaction;

 

(d) certificates of status or good standing, as applicable, for all relevant
jurisdictions of Borrower shall have been delivered to the Lender;

 

(e) Borrower shall be in compliance in all material respects with all (if any)
Material Contracts and Material Licences to the satisfaction of the Lender and
copies of all Material Contracts and Material Licences if any, applicable to
Borrower, shall have been delivered to the Lender;

 

(f) evidence of repayment in full of all Debt that is not Permitted Debt owing
by Borrower to any third party lenders to Borrower concurrent with the Loan
shall have been delivered to the Lender;

 

(g) evidence that all necessary or required consents or approvals of any
Governmental Authority or other Person in connection with the completion of the
FNL Transaction and the delivery of the Loan Documents have been obtained;

 

39

 

 

(h) releases, discharges, estoppels and postponements with respect to all Liens
which are not Permitted Liens, if any, shall have been delivered to the Lender;

 

(i) payment of all amounts and fees payable to the Lender;

 

(j) duly executed copies of the Security shall have been delivered to the Lender
and such financing statements or other registrations of such Security, or notice
thereof, shall have been filed, registered, entered or recorded in all offices
of public record necessary or desirable in the opinion of the Lender to preserve
or protect the charges and security interests created thereby;

 

(k) a currently dated letter of opinion of counsel to the Borrower along with
the opinions of local counsel for Borrower shall have been delivered to the
Lender;

 

(l) the Borrower shall have delivered to the Lender certificates of insurance
acceptable to the Lender showing, inter alia, the Lender as a first loss payee
as its interest may appear on all insurance policies that insure the assets to
be secured by the Security;

 

(m) no Default or Event of Default has occurred and is continuing on the Closing
Date or would result from making the Loan and a senior officer of the Borrower
shall have certified the same to the Lender;

 

(n) all representations and warranties made by Borrower in the Loan Documents
are true and correct in all material respects;

 

(o) no Material Adverse Effect has occurred;

 

(p) a source and use of funds statement and an outline of the flow of funds from
the Loan shall have been delivered to the Lender evidencing that the Loan will
be used solely for the purpose provided for in Section 9.1(f);

 

(q) the Lender shall have received such additional evidence, documents or
undertakings as the Lender shall reasonably request to establish the
consummation of the transactions contemplated hereby and the FNL Transaction and
be satisfied, acting reasonably, as to the taking of all proceedings in
connection herewith in compliance with the conditions set forth in this
Agreement;

 

(r) the Lender shall have completed all due diligence which it considers
necessary or appropriate in its discretion in regard to Borrower and its
Property, the FNL Transaction, books and records, operations, prospects and
condition (financial or otherwise), including, without limitation, in regards to
past and ongoing compliance with Applicable Laws (including Environmental Laws),
union and labour relations and pension matters;

 

(s) the Lender and the Borrower will have entered into, executed and delivered,
the Lender’s Option and the Lender’s Distribution Agreement, all on terms
satisfactory to the parties, acting reasonably;

 

(t) concurrently therewith, the Borrower shall complete the FNL Transaction on
terms and conditions satisfactory to the Lender;

 

40

 

 

(u) the Lender shall have received the Origination Fee (Section 4.6) and the
Work Fee (Section 4.7);

 

(v) on or prior to Closing, Borrower will have completed an offering of
Borrower’s equity securities or securities convertible into equity securities of
at least $250,000;

 

(w) that certain agreement dated between FNL and inLife Business Development
Group LLC shall and have been amended in a manner satisfactory to Lender;

 

(x) the execution and delivery of the Warrant by the Borrower;

 

(y) the execution and delivery by the Borrower of a warrant agreement giving
effect to the Lender’s Additional Equity, on terms satisfactory to the Parties;
and

 

(z) the Closing Date occurs by no later than January 23, 2015.

 

ARTICLE 11 - EVENTS OF DEFAULT

 

11.1 Events of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” hereunder:

 

(a) the failure of the Borrower to pay any principal hereunder when due; or

 

(b) the failure of the Borrower to pay any interest or other Obligations (other
than principal hereunder) when due, which failure continues unremedied for three
(3) Business Days; or

 

(c) the failure of (i) Borrower to perform, keep or observe in a material
respect any of the financial covenants in Section 9.1 (x) of this Agreement,
(ii) Borrower to perform, keep or observe any of the other covenants,
conditions, promises, agreements or obligations under this Agreement (other than
as described in Sections 11.1(a) and (b) and other than those covenants,
conditions, promises, agreements or obligations referred to in (i) above) or in
any of the Loan Documents, in each case which failure is not cured within thirty
(30) days of receipt of written notice from the Lender of such failure; or

 

(d) the making or furnishing by Borrower or any director or officer thereof to
the Lender of any representation, warranty, certificate, schedule, report or
other communication of a material nature within or in connection with this
Agreement or the Loan Documents, which is untrue or misleading in any material
respect when made; provided that, no Event of Default under this Section 11.1(d)
will occur if such representation, warranty or other communication was not
intentionally untrue or misleading, is capable of being corrected within thirty
(30) days of being made and is diligently corrected within such thirty (30) day
period; or

 

(e) if Borrower ceases or threatens to cease to carry on business generally or
admits it inability or fails to pay its debts generally; or

 

41

 

 

(f) if (i) the Borrower fails to make any payment when such payment is due and
payable to any Person in relation to any indebtedness for borrowed money or
other indebtedness or liabilities arising in respect of any other Debt which in
the aggregate principal amount then outstanding is in excess of $100,000 and
such payment is not made within any applicable cure or grace period; or (ii) the
Borrower defaults in the observance or performance of any other agreement or
condition in relation to any such indebtedness to any Person which in the
aggregate principal amount then outstanding is in excess of $100,000 or
contained in any instrument or agreement evidencing, securing or relating
thereto and such default is not waived or cured within any applicable cure or
grace period; or

 

(g) if Borrower denies its obligations under any Loan Document or claims any of
the Loan Documents to be invalid or withdrawn in whole or in part; or

 

(h) any of the Loan Documents or any material provision of any of them becomes
unenforceable, unlawful or is changed by virtue of legislation or by a court,
statutory board or commission, in each case in a manner that is adverse to the
Lender, if Borrower does not, within fifteen (15) Business Days of receipt of
notice of such Loan Document or material provision becoming unenforceable,
unlawful or being changed and being provided with any required new agreement or
amendment for execution by the Lender (acting reasonably), replace such Loan
Document with a new agreement that is in form and substance satisfactory to the
Lender or amend such Loan Document to the satisfaction of the Lender; or

 

(i) if a decree or order of a court of competent jurisdiction is entered
adjudging Borrower a bankrupt or insolvent or approving a petition seeking the
winding-up of Borrower under the United States Bankruptcy Code or any other
bankruptcy, insolvency or analogous laws or issuing sequestration or process of
execution against any substantial part of the Property of Borrower or ordering
the winding up or liquidation of its affairs; or

 

(j) if Borrower becomes insolvent, makes any assignment in bankruptcy or makes
any other similar assignment for the benefit of creditors, makes any proposal
under the United States Bankruptcy Code or any comparable law, seeks relief
under any other bankruptcy, insolvency or analogous law, is adjudged bankrupt,
files a petition or proposal to take advantage of any act of insolvency,
consents to or acquiesces in the appointment of a trustee, receiver, receiver
and manager, interim receiver, custodian, sequestrator or other Person with
similar powers of itself or of all or any substantial portion of its assets, or
files a petition or otherwise commences any proceeding seeking any
reorganization, arrangement, composition or readjustment under any applicable
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting creditors’ rights or consents to, or acquiesces in, the filing of such
a petition; or

 

(k) if any proceeding or filing shall be instituted or made against Borrower
seeking to have an order for relief entered against Borrower as debtor or to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding-up,
reorganization, arrangement, adjustment or composition under any law relating to
bankruptcy, insolvency, reorganization or relief or debtors (including, without
limitation, the United States Bankruptcy Code or seeking appointment of a
receiver, trustee, custodian or other similar official for Borrower or for any
substantial part of its properties or assets unless the same is being contested
actively and diligently in good faith by appropriate and timely proceedings and
is dismissed, vacated or permanently stayed within thirty (30) days of
institution; or

 

42

 

 

(l) if a Person takes possession by appointment of a receiver, receiver and
manager, or otherwise of any material portion of the Property of Borrower; or

 

(m) if a final judgment, execution, writ of seizure and sale, sequestration or
decree for the payment of money due shall have been obtained or entered against
the Borrower in an amount in excess of $100,000 and such judgment, execution,
writ of seizure and sale, sequestration or decree shall not have been and remain
vacated, satisfied, discharged or stayed pending appeal within the applicable
appeal period; or

 

(n) if any of the Security shall cease to be a valid and perfected
first-priority security interest subject only to Permitted Liens and the
Borrower shall have failed to remedy such default within fifteen (15) Business
Days of the Borrower becoming aware of such fact; or

 

(o) if an event of default occurs under any Material Contract or Material
Licence of Borrower and which is committed by Borrower (other than an event of
default specifically dealt with in this Section) and such event of default has
or would reasonably be expected to have a Material Adverse Effect and is not
remedied within fifteen (15) days after the Borrower becomes aware of such event
of default; or

 

(p) if any of the following events shall occur with respect to any Pension Plan:

 

(i) the institution of any steps by Borrower or any member of its Controlled
Group or any applicable regulatory authority to terminate a Pension Plan (wholly
or in part) if, as a result of such termination, Borrower may be required to
make an additional contribution to such Pension Plan, or to incur an additional
liability or obligation to such Pension Plan or ERISA Plan, equal to or in
excess of $100,000 or the equivalent thereof in another currency; or

 

(ii) any Reportable Event or Prohibited Transaction occurs; or

 

(iii) a contribution failure occurs with respect to any ERISA Plan maintained by
the Borrower or any member of its Controlled Group sufficient to give rise to a
lien or charge under Section 302(f) of ERISA or under any applicable pension
benefits legislation in any other jurisdiction; or

 

(q) if a Change of Control occurs; or

 

(r) all or any material part of the Property of Borrower shall be nationalized,
expropriated or condemned, seized or otherwise appropriated, or custody or
control of such Property of Borrower shall be assumed by any Governmental
Authority or any court of competent jurisdiction at the instance of any
Governmental Authority, in each case which has or would reasonably be expected
to have a Material Adverse Effect except where contested in good faith by proper
proceedings diligently pursued where a stay of enforcement is in effect;

 

43

 

 

(s) if any order is made by any Governmental Authority in relation to the
Borrower, or there is any change of law, or the interpretation or administration
therefore, in each case, which in the reasonable opinion of the Lender, operates
to prevent or restrict the trading of the common shares of the Borrower;

 

(t) if the Lender’s Equity is not issued to Lender within the ten (10) days
following Closing; or (u) if the Borrower fails to make either of the
“Additional Payments” as defined in and pursuant to the FNL Asset Purchase
Agreement on the due dates thereof.

 

11.2 Acceleration and Termination of Rights.

 

If any Event of Default shall occur and be continuing, all Obligations owing by
the Borrower under the Loan Documents shall, at the option of the Lender, become
immediately due and payable, all without notice, presentment, protest, demand,
notice of dishonour or any other demand or notice whatsoever, all of which are
hereby expressly waived by Borrower; provided, if any Event of Default described
in Section 11.1(e), 11.1 (i) through 11.1 (k) with respect to the Borrower shall
occur, the outstanding principal amount of the Loan and all other Obligations
shall automatically be and become immediately due and payable. In such event the
Lender may, in its discretion, exercise any right or recourse and/or proceed by
any action, suit, remedy or proceeding against Borrower authorized or permitted
by law for the recovery of all the Obligations of the Borrower to the Lender and
proceed to exercise any and all rights hereunder and under the Security and no
such remedy for the enforcement of the rights of the Lender shall be exclusive
of or dependent on any other remedy but any one or more of such remedies may
from time to time be exercised independently or in combination.

 

11.3 Remedies Cumulative and Waivers.

 

For greater certainty, it is expressly understood and agreed that the rights and
remedies of the Lender hereunder or under any other Loan Document or instrument
executed pursuant to this Agreement are cumulative and are in addition to and
not in substitution for any rights or remedies provided by law or by equity; and
any single or partial exercise by the Lender of any right or remedy for a
default or breach of any term, covenant, condition or agreement contained in
this Agreement or any other Loan Document shall not be deemed to be a waiver of
or to alter, affect or prejudice any other right or remedy or other rights or
remedies to which the Lender may be lawfully entitled for such default or
breach. Any waiver by the Lender of the strict observance, performance or
compliance with any term, covenant, condition or other matter contained herein
and any indulgence granted, either expressly or by course of conduct, by the
Lender shall be effective only in the specific instance and for the purpose for
which it was given and shall be deemed not to be a waiver of any rights and
remedies of the Lender under this Agreement or any other Loan Document as a
result of any other default or breach hereunder or thereunder.

 

44

 

 

11.4 Saving.

 

The Lender shall not be under any obligation to the Borrower or any other Person
to realize any Collateral or enforce the Security or any part thereof or to
allow any of the Collateral to be sold. dealt with or otherwise disposed of. The
Lender shall not be responsible or liable to Borrower or any other Person for
any loss or damage upon the realization or enforcement of, the failure to
realize or enforce the Collateral or any part thereof or the failure to allow
any of the Collateral to be sold, dealt with or otherwise disposed of or for any
act or omission on their respective parts or on the part of any director,
officer, agent, servant or adviser in connection with any of the foregoing,
except that the Lender may be responsible or liable for any loss or damage
arising from the wilful misconduct or gross negligence of Lender.

 

11.5 Third Parties.

 

No Person dealing with the Lender or any agent of the Lender shall be required
to inquire whether the Security has become enforceable, or whether the powers
which the Lender is purporting to exercise have been exercisable, or whether any
Obligations remain outstanding upon the security thereof, or as to the necessity
or expediency of the stipulations and conditions subject to which any sale shall
be made, or otherwise as to the propriety or regularity of any sale or other
disposition or any other dealing with the Collateral charged by such Security or
any part thereof.

 

11.6 Set-Off or Compensation.

 

In addition to and not in limitation of any rights now or hereafter granted
under Applicable Law, if repayment is accelerated pursuant to Section 11.2, the
Lender may at any time and from time to time without notice to the Borrower or
any other Person, any notice being expressly waived by the Borrower, set-off and
compensate and apply any and all deposits, general or special, time or demand,
provisional or final, matured or unmatured, and any other indebtedness at any
time owing by the Lender, to or for the credit of or the account of the
Borrower, against and on account of the Obligations notwithstanding that any of
them are contingent or unmatured.

 

ARTICLE 12 - INDEMNIFICATION, ETC.

 

12.1 General Indemnity.

 

The Borrower agrees to defend (with counsel satisfactory to the Lender),
protect, indemnify and hold harmless the Lender, and each of its Affiliates, and
Subsidiaries, and its respective officers, directors, employees, legal counsel
and agents (each an “Indemnified Party”) from and against any and all
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature (including, without
limitation, the disbursements and the fees (on a solicitor-client basis) of one
legal counsel (unless it would be inappropriate for one counsel to represent all
Indemnified Parties due to a conflict of interest or otherwise in which case,
all legal counsel for each Indemnified Party) in connection with any
investigative, administrative or judicial proceedings, whether or not any
Indemnified Party shall be designated a party thereto), (collectively, “Losses”)
which may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
provincial, state or local laws or regulations, including, without limitation,
securities, environmental and commercial laws and regulations, under common law
or in equity, or based on contract or otherwise) in any manner relating to or
arising out of this Agreement or any other Loan Document, or any act, event or
transaction related or attendant thereto, the making and/or the management of
the Loan or the use or intended use of the proceeds of the Loan; provided,
however that the Borrower shall have no obligation hereunder to any Indemnified
Party to the extent that such Losses were caused by or resulted from the wilful
misconduct or gross negligence of such Indemnified Party. To the extent that the
undertaking to indemnify set forth in the preceding sentence may be
unenforceable against the Borrower because it violates any law or public policy,
the Borrower shall satisfy such undertaking to the maximum extent permitted by
Applicable Law. Any Losses covered by this indemnity shall be paid to each
Indemnified Party on demand, and, failing prompt payment, shall, together with
interest thereon at the Deemed Interest Rate from the date incurred by each
Indemnified Party until paid in full, be added to the Obligations and be secured
by the Collateral. The provisions of this Section 12.1 shall survive the
satisfaction and payment of all Obligations and the termination of this
Agreement.

 

45

 

 

12.2 Taxes.

 

All payments made by the Borrower under this Agreement and the Loan Documents
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies,
assessments, imposts, deductions, charges, or withholdings imposed by any
foreign, federal, provincial, state, local or other jurisdiction or any
Governmental Authority thereof or political subdivision or taxing authority
therein, excluding taxes imposed on the net income or the capital of the Lender
(all such non-excluded taxes being hereinafter called “Taxes”)- If any Taxes are
required to be withheld from any amounts so payable to the Lender hereunder or
under any Loan Documents the amounts so payable shall be increased to the extent
necessary to yield to the recipient (after payment of all Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement or any other Loan Documents. If the Borrower is required by
Applicable Law to make any deduction or withholding on account of any Taxes or
other amount from any sum paid or expressed to be payable to the Lender under
this Agreement or any other Loan Document, then: (i) the Borrower shall notify
the Lender of any such requirement or any change in any such requirement as soon
as it becomes aware of it; (ii) the Borrower shall pay any such Taxes or other
amount before the date on which penalties attached thereto become due and
payable; (iii) the sum payable by the Borrower in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, the recipient receives on the due date and retains (free from any
liability in respect of any such deduction, withholding or payment) a sum equal
to that which it would have received and so retained had no such deduction,
withholding or payment been required or made; and (iv) within thirty (30) days
after payment of any sum from which the Borrower is required by Applicable Law
to make any deduction or withholding, and within thirty (30) days after the due
date of payment of any Taxes or other amount which it is required by clause (ii)
above to pay, it shall deliver to the Lender all such certified documents and
other evidence as to the making of such deduction, withholding or payment as (A)
are reasonably satisfactory to the Lender as proof of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority and (B) are reasonably required by the Lender to enable it to
claim a tax credit with respect to such deduction, withholding or payment. If
the Borrower fails to pay any Taxes when due to the appropriate taxing
authority, the Borrower shall indemnify the Lender for any incremental taxes,
interest or penalties that may become payable by the Lender as a result of any
such failure. The provisions of this Section 12.2 shall survive the satisfaction
and payment of all Obligations and the termination of this Agreement.

 

46

 

 

ARTICLE 13 - GENERAL PROVISIONS

 

13.1 Notice.

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by facsimile or other means of electronic
communication or by hand delivery as hereinafter provided. Any such notice, if
sent by fax or other means of electronic communication, shall be deemed to have
been received on the day of sending, or if delivered by hand shall be deemed to
have been received at the time it is delivered to the applicable address noted
below. Notices of change of address shall also be governed by this Section 13.1.
Notices and other communications shall be addressed as follows:

 

(a)  if to the Borrower:           Synergy Strips Corp. c/o
Jack Ross 865 Spring
Street Westbrook, Maine 04092 Fax:         E-mail: jack.ross@purebrands.ca      
    with a copy to:           Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, North Carolina 27607
U.S.A.   Attention: W. David Mannheim, Esq.   Fax No. (919)781-4865   E-mail:
dmannheim@wyrick.com       (b) if to the Lender:           Knight Therapeutics
(Barbados) Inc.     Chancery     House High     Street     Bridgetown, St.
Michael     BB11128     Barbados, WI   Attention: Andrew C. Ferreira  
Telecopier: 1-246-431-0076         with a copy to:          Davies Ward Phillips
& Vineberg LLP 900    New York, NY 10022 U.S.A.         Attention: Hillel W.
Rosen   Telecopier: (212)308-0132

 

47

 

 

13.2 Choice of Governing Law and Construction.

 

Except as expressly set forth therein, this Agreement and the other Loan
Documents (unless expressly stated otherwise in the other Loan Documents) shall
be governed by the laws of the State of New York therein as to interpretation,
enforcement, validity, construction, effect, and in all other respects,
including, without limitation, the legality of the interest rate and other
charges, but excluding perfection and realization of the security interests and
hypothecs in the Collateral, which shall be governed and controlled by the laws
of the relevant jurisdiction.

 

13.3 Attornment.

 

The Parties hereto irrevocably submit and attorn to the non-exclusive
jurisdiction of the courts of the State of New York for all matters arising out
of, or in connection with, this Agreement and the other Loan Documents.

 

13.4 Press Releases.

 

Each party hereto agrees that it will promptly provide the other party with
drafts of any press releases relating to the subject matter hereof, including
the entering into of this Agreement, for review and comment prior to the
issuance thereof, such review and comments not to be unreasonably withheld or
delayed.

 

13.5 Modification and Benefit of Agreement.

 

This Agreement and the other Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by the Borrower and the Lender.
The Borrower may not sell, assign or transfer this Agreement, or the other Loan
Documents or any portion thereof including, without limitation, the Borrower’s
right, tide, interest, remedies, powers or duties thereunder. The sale,
assignment, transfer or other disposition by the Lender, at any time and from
time to time hereafter, of this Agreement, or the other Loan Documents, or of
any portion thereof, or participation therein including, without limitation, the
right, title, interest, remedies, powers and/or duties of the Lender thereunder
will require the prior written consent of the Borrower (not to be unreasonably
withheld or delayed), unless an Event of Default is continuing or unless such
sale, assignment, transfer or other disposition is to an Affiliate or Associate
of the Lender. The Borrower agrees that it shall execute and deliver such
documents as the Lender may request in connection with any such sale,
assignment, transfer or other disposition. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
permitted assigns.

 

48

 

 

13.6 Power of Attorney.

 

The Borrower acknowledges and agrees that its appointment of the Lender as its
attorney and agent for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Obligations are paid in full and this Agreement is terminated.

 

13.7 Waivers, Confidentiality, Information Sharing.

 

(a) In no event shall any party hereto be liable for lost profits or other
special or consequential damages.

 

(b) To the maximum extent permitted by Applicable Law, the Borrower hereby
waives all rights to a hearing of any kind prior to the exercise by the Lender
of its rights to repossess the Collateral without judicial process or to reply,
attach or levy upon such Collateral without prior notice or hearing.

 

(c) To the maximum extent permitted by Applicable Law, the Borrower hereby
waives demand, presentment, protest and notice of nonpayment.

 

(d) Failure of the Lender, at any time or times hereafter, to require strict
performance by the Borrower of any provision of this Agreement or any of the
other Loan Documents shall not waive, affect or diminish any right of the Lender
thereafter to demand strict compliance and performance therewith. Any suspension
or waiver by the Lender of a Default or Event of Default under this Agreement or
any default under any of the Loan Documents shall not suspend, waive or affect
any other Default or Event of Default under this Agreement or any other default
under any of other Loan Documents, whether the same is prior or subsequent
thereto and whether of the same or of a different kind or character. No delay on
the part of the Lender in the exercise of any right or remedy under this
Agreement or any other Loan Documents shall preclude any other or further
exercise thereof or the exercise of any right or remedy. None of the
undertakings, agreements, warranties, covenants and representations of the
Borrower contained in this Agreement or any of the other Loan Documents and no
Default or Event of Default under this Agreement or default under any of the
other Loan Documents shall be deemed to have been suspended or waived by the
Lender unless such suspension or waiver is in writing, signed by duly authorized
officer(s) of the Lender and directed to the Borrower specifying such suspension
or waiver.

 

(e) The Borrower hereby agrees and acknowledges that the Lender shall be
permitted to share with any of its Affiliates, any information concerning the
Borrower, Borrower, this Agreement and all other Loan Documents, and the subject
matter thereof, that the Lender has or will have in its possession.

 

49

 

 

13.8 Timing of Payments.

 

Any payment received by the Lender after 3:00 p.m. (Montreal time) on a Business
Day, or on any day that is not a Business Day, shall be credited to the account
of the Borrower on the following Business Day.

 

13.9 Judgment Currency.

 

If in the recovery by the Lender of any amount owing hereunder in any currency,
judgment can only be obtained in another currency and because of changes in the
exchange rate of such currencies between the date of judgment and payment in
full of the amount of such judgment, the amount of recovery under the judgment
differs from the full amount owing hereunder, the Borrower shall pay any such
shortfall to the Lender, and such shortfall can be claimed by the Lender against
the Borrower as an alternative or additional cause of action and any surplus
received by the Lender will be repaid to the Borrower.

 

13.10 Severability.

 

If any provision of this Agreement is held to be prohibited by or invalid under
Applicable Law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or remaining provisions of this Agreement.

 

13.11 Conflicts.

 

In the event there occurs any conflict or inconsistency between any provision
hereof and any provision of the other Loan Documents, the provision hereof, to
the extent of any such conflict or inconsistency, shall govern.

 

13.12 Entire Agreement.

 

This Agreement and the other Loan Documents embody the entire agreement and
understanding between the parties hereto and thereto and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof and may not be contradicted by evidence of prior or
contemporaneous agreements of the parties. There are no unwritten oral
agreements between the parties related to the subject matter of this Agreement
and the other Loan Documents.

 

13.13 Counterpart Execution/Electronic Delivery.

 

This Agreement may be executed in counterpart and delivered by fax or other
electronic means of delivery.

 

13.14 English Language.

 

At the request of the parties, this Agreement and the other Loan Documents have
been negotiated in the English language and will be or have been executed in the
English language. Les soussignes ont expressement demande que ce document et
tous les documents annexes soient rediges en langue anglaise.

 

50

 

 

IN WITNESS WHEREOF, the Borrower has duly executed this Agreement as of the date
set out on the first page hereof.

 

  SYNERGY STRIPS CORP.         Per: /s/ Jack Ross   Name: Jack Ross   Title: CFO
and Corporate Secretary         KNIGHT THERAPEUTICS (BARBADOS) INC.         Per:
/s/ [Unintelligible]   Name: Chancery Corporate Services Limited   Title:
Secretary

 

Signature Page- Loan Agreement

 

 

 

 

SCHEDULE 8.2

COMPLIANCE CERTIFICATE

 

TO: KNIGHT THERAPEUTICS (BARBADOS) INC.   Chancery House, High Street
Bridgetown, St. Michael BB 11128, Barbados WI   Attention: Andrew C. Ferreira  
Telecopier: 1-246-431-0076 FROM: SYNERGY STRIPS CORP. DATE: ●, 2015

 

1. This Compliance Certificate is delivered to you, as Lender, pursuant to the
Loan Agreement made as of January 21, 2015 between the Borrower and the Lender,
as amended, supplemented, restated or replaced from time to time (the “Loan
Agreement”). All defined terms set forth, but not otherwise defined, in this
notice shall have the respective meanings set forth in the Loan Agreement,
unless the context requires otherwise.

 

2. I am the duly appointed ● of the Borrower and am providing this Certificate
pursuant to the Loan Agreement.

 

3. Iam familiar with the Loan Agreement for purposes of delivering this
Certificate.

 

4. The Borrower is in compliance with the Financial Covenants set forth in
Section 9. l(x) of the Loan Agreement, namely:

 

(a)EBITDA for the six (6) months ending ● was $●;     (b)for the Fiscal Quarter
ending ●, Net Debt to TTM EBITDA Ratio was ●;     (c)as at ●, the cash balance
was $●.

 

5. Attached as Schedule A is a list of additional Material Contracts and
Material Licenses entered into since the date of the prior Compliance
Certificate.

 

6. All rent payable to any landlord of leased real premises is up to date and
there is no default by the Borrower under any such lease.

 

7. As of the date hereof, the Borrower is and will be in compliance with all of
the terms and conditions of the Loan Agreement to which it is a party and no
Default or Event of Default is continuing under the Loan Agreement.

 

 

 

 

IN WITNESS WHEREOF, I have signed this Certificate.

 



SYNERGY STRIPS CORP.         Per:
  Name:   Title:

 

 

 

 

 

Schedule A

 

MATERIAL CONTRACTS AND LICENSES

 

 

 

 